                                                                                       Page 1 of65


                             IJNITED STA TES DISTRIC T C O UR T
                        FOR THE W ESTERN DISTRICT OF W RGINIA
                                        Lynchburg D ivision
    JANEPOE                      Plaintiff                           CivilActionNo::'
                                                                                    .IQ Cqboobh
    V.                                                               JURY TR IA L D EM A N DED
    LIBERTY UN IV ER SITY ,IN C.
    alzd,
M ELV IN PRIDE,
                                                                         cbEM'sOFFICEU.S.DISQCOUkg
                                                                              AT LYNCHBURQ VA
both individually and in hisofficialcapacity asLiberty                              FILED
    UniversityCounselorEducationand Supervision (CES)                          MAY 15 2015
faculty and DirectorofClinicalTraining forthe CES
program ,and,                                                                JU    c. D EY CLERK
LISA SO SIN ,
                                                                            sv,   FDEPUTY RK
both individually and in herofficialcapacity asLiberty
U niversity CES faculty and Dean ofthe CES departm ent,
and,
M A RY D EA CON ,
'


both individually and in her ofticialcapacity as Liberty
University CES faculty,mem berofCES leadership,and
CA CREP liaison,and
ELIA S M O ITINH O,
Both hidividually and in hisofficialcapacity asLiberty
U niversity faculty and asD epartm entChair,and
    SH IELD M IN ISTRIES,and,
D A VID TRU LU CK :
both personally and ln hisofficialcapacity asExecutive
D irectorof Shield M inistries and asM inisteratShield
M inistries,and,
    M ELO DIE TRU LU CK ,
    both personal,l
                  y and in her oflicialcapacity asa Shield
    M inistriesboard m em ber,treastlrer,and as Program
    Coordinator
                                                       D efendants




                                                                     CO M PLA IN T
                                                                     Doev.Liberty University eta1.
    Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 1 of 65 Pageid#: 1
.




)
-
'
C
P
l
a
s
p
b
g
r
J
I
n
w
t
h
f
u
U
1
e
D
m
i
o
x
O
c
z
y
.
d
M
,
v
E
L
F
T
G
k
N
W
q
X
s
e
h
t
a
l
p
n
u
i
J
r
o
'
w
(
A
z
m
y
1
v
9
d
g
,
D
b
f
x
.
P
2
:
0
C
c
T
h
e
t
s
6
L
a
l
in
 u
 p
 r
 '
 I
 m
 o
 )
 1
 d
 X
 y
 z
 g
 v
 ,
 w
 f
 k
 2
 j
 0
 .
 t
 6
 J
 c
 h
 e
 i
 s
 a
 l
 n
 T
 u
 p
 r
 b
 d
 o
 C
 v
 m
 P
 x
 f
 y
 g
 M
 ,
 A
 D
 L
 .
 t
 9
 O
 '
 s
 c
 e
 a
 i
 J
 n
 h
 w
 r
 l
 p
 u
 d
 q
 o
 b
 I
 m
 N
 f
 P
 g
 T
 y
 v
 U
 t
 ,1
  c
  a
  s
  i
  e
  h
  n
  l
  r
  é
  u
  d
  2
  w
  o
  .
  6
  5 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 2 of 65 Pageid#: 2
I




                                                                                         Page 3 of65


       issueswith m ultiple officesatLiberty with no resolution. S'lmm er2018 ProvostHicksstated
    ê thatsafety issueswereto be dealtw ith by theTitleIX office,which took around ten daysto even
'

       emailback,discrediting theideathattheTitleIX office could dealwith em ergency crisis
       situations such asthe one Jane had tried to report.

       Janein supportthereofrespectfully allegesthebelow :

       PA RTIES
          1. PlaintiffJalze D oe isa naturalperson w ho resides in South Carolina. Throughoutthe
       colzrse ofeventsdescribed herein,Janewasa studentatLiberty University and/orappealing the
      University'sarbitrary and capriciousdecision to expelher.Shewasdismissed in Spring2017
       from thedoctoralprogram despiteastellaracademicrecord.Janekeptm eticulousbusiness
       recordsofal1commtmicationsand hereby certifiestheauthenticity ofsuch recordsdiricluded as

       Exhibitsattachedhereto,ptlrsuanttoVirginiaCodesjj8.01-390.3and8.01-4.3.
          2.:DefendantLibertyUniversity(hereinafterGçtaiberty''l,isapdvate,Christian,li,
                                                                                       bertyarts,
      research llniversity w ith aprincipaladdressof 1971'
                                                         U niversity Boulevard,Lynchblzrg,Virginia
       24515. LIBERTY isthe largestnonprotitllniversity in theUnited States,and the largest
       lmiversity ofanykind in theComm onwealth ofVirgirlia.Atal1timesm aterialhereto,
       LIBERTY acted by andthrough itsagents,employees,and representatives,atleastsome ofwho
      were acting in thecourseand scope oftheiremploym entand/orintheprom otion ofLIBERTY'S
      business,m ission and/oraffairs.
          3. DefendantsM elvin Pride,Lisa Sosin,M ary Deacon and EliasM oitinho are natural
      personswho areresidentsand domiciliadesofthe Com monwea1th ofVirginia.Though
                                       N
       defendantsPRIDE,M OITIN H O ,SO SIN M d ,D EA CON w ere allacting in theirofdcial

       capacitiesassalaried,full-time,non-adjunctfacultymembersofDefendantLiberty,attimes
       m aterialherein one orm ore ofthem also acted in m nnnersthatfelloutsidethe scope oftheir
       employm entdutieswhile continuingttiactin concez'tw ith otherLiberty facul'
                                                                                 ty in orderto effect
       Jane's dism issalf'
                         rom the Liberty CES progrnm .

                                                          CO M PLAW T
                                                          Doev.Liberty Univçrsity eta1.
         Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 3 of 65 Pageid#: 3
                                                                                     Page 4 of65


   4. DefendantSllieldM inistriesisanon-protk corporation in South Carolina.
   5. DefendantsDavid and M elodieTruluck are naturalpersonswho areresidentsand
dorniciliariesofthe StateofSouth Carolina.Each wasem ployed in offcialcapacitiesas
em ployeesorcontractors atShield M inistries. Though defendants TRU LU CK and TRU LU CK
w ere a11acting in theirofficialcapacities as salaried em ployeesand/orcontractors ofShield
M inistries,attim esm atedalherein oneormore ofthem also acted in m nnnersthatfelloutside
thescopeoftheiractivitiesasemployeesorcontractorsofShield M irlistdes,wllileactingiri
concertwith Liberty faculty to effectJane'sdismissalfrom the Liberty CESprogrnm .

JURISDIC TION A ND V ENU E
   6. Fordiversity purposes,Janeisacitizen ofthe siateofSouth Carolinaand Liberty
Defendantsarecitizensoforabusinesswith itsprincipleofficein theComm onwea1th of
V irginia.

   7. Thiscourthasoriginaldiversityoverthisclaim pursuantto28U.S.C j 1332becausethe
m atterin controversy exceedsthesum orvalueof$75,000 and isbetween citizensofdifferent
states.

   8. ThiscourtalsohasoriginaljurisdictionunderTitleIX oftheEducationActAmendments
of1972,20U.S.C j1681,etseq.and28USC j1331,andjurisdictionoverrelated state
common1aw andstatutoryclaimsundertheprinciplesofancillaryand/orpendentjlzrisdidion
pursuantto28U.S.S.j1367.
   9. VenueisproperintheW esternDistrictofVirginiaplzrsuantto 12U.S.C.j 1391(b)(2)
andCodeofVirginiaj8.01-262(1)becauseasubstantialpartoftheeventsoromissionsgiving
riseto Plaintiff'sclaim occurred in theComm onwealth ofVirginiaand becausedefendant
Liberty'sprincipaloffice and/orresidenceandprincipalplaceofemploym entare in Virgirtia.

N A TUR E O F TH E A CTIO N
    10.Thiscasearisesoutofoutrageousactionstaken by DEFENDANTS LIBERTY,PRIDE,
SO SW ,D EA CON and M OITm H O concerning false and tm supported allegations ofm isconduct


                                                   COM PLAIN T
  Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Doe
                                                   Pagev.4Liof
                                                            be65
                                                               rtyUrliversity e4ta1.
                                                                   Pageid#:
                                                                                    Page5 of65


m adeagainstJane,a femalestudentatLIBERTY,involving severalfaculty mem bersin
collusion.
   11.Janewasadoctoralstudentin LIBERTY'SCotmselorEducation and Supelwision'
        .




program (CES)throughSpring2017.
   12.In thattim e,Jane com plçted allcoursework forthe degree,including practiclzm ,save for
theinternship and the dissertation. Shehad around a3.8 gradepointaverage and had an A in
previouspractictlm courses. She presented ata counseling related conference in Fall2015 as

well,wherelicensedpractitionersreceivedContinuingxEducationUnits(CEU's)forattending
herpresentations. She obtained a provisionallicense,as a Licensed ProfessionalCotm selor

Associate(LPCA)in SouthCarolinainJanuary2017.TheseaccomplishmentsdpcllmentJane's
lligh levelofacadem ic proficiency,com petence and expertise.
   13.No LIBERTY stafforfaculty voiced any concernsto JaneregardingJane'sconductin
hercapacity asadoctoralintem ship studentuntilDecember2015,even though Janehad
completed threemonthso
                     'fintem ship priorto Decem ber2015 and six m onthsofpracticllm

experience.

BA CK G R O U ND :TH E V ULN EM BILITY O F TH E SU PER W SO R -SUPE RW SEE
R ELA TION SH IP

   14.Janewouldliketoattempttoexplainhow andwhytheSupervisor- Supervisee(e.g.,the
onebeingsupervised)relationshipisintenselydifferentthanthenormalsttzdent-professor
relationship.
    15.W hilethestudent-professorrelationship istypically,underthelaw,notafiduciary
relationship,supervisor-superviseerelationshipsarequitedifferentfrom thenormalsttldent-
professorrelationship. Forexam ple,in the clinicalliteram re,Ellis,eta1.state: çdr
                                                                                 l'he
supea isee isin an inextricably vulnerable relationship an evaluative,hierarchical




                                                   CO M PLA IN T
  Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Doe v.5Liof
                                                    Page    ber ty Uni
                                                               65    versity e5ta1.
                                                                    Pageid#:
                                                                                      Page 6 of65


relationship where the supervisorholds the supervisee's professionalcareerin his orher
hands''zgemphasesJane'sj
   16.FiduciaryDutyofPhysician:See,e.g.,Lockettv.Goodill,430P.2d589,591(W ash.
1967)(lç-l-herelationshipofpatientandphysicianisafiduciaryoneofthehighestdegree.It
involveseveryelementoftnzst,confidenceandgoodfaith.');Hoopesv.Hammargren,725P.2d
238,242(Nev.1986)(:G...webelievethefiduciaryrelationsllipandthepositionoftnlstoccupied
byal1physiciansdemandsthatthestandardapplytoa11physicians.'');M oorev.Regentsof
UniversityofCalifornia,793P.2d479,483(Cal.1990)(G$...insolicitingthepatient'sconsent,a
physicianhasafiduciarydutytodisclosea1linformationmaterialtothepatient'
                                                                      sdecision.');
Tracyv.M errellDow Phnrmaceuticals,Inc.,569N.E.2d875,879(01zi01991)(tG-l-hephysician-
patientrelationship isafiduciary onebased on trustand confidenceand obligatingthephysician

toexercisegoodfaith.');Brandtv.M edicalDefenseAssociates,8565.W .2d667,670(M o.
1993);Nehmev.SmithklineBeechnm ClinicalLaboratories,Inc.,863So.2d 201,206-2074171a.
2003)(1ç...wedorecognizethefiduciary,consdentialrelationshipofphysician-patientimposing
onthephysicianadutytodisclose''known factsandknowncauses.);MtlrfreesboroM edical
Clinic,P.A.v.Udom,166S.W .3d 674,683tTenn.2005)(çG...weseenopracticaldifference
betweenthepracticeof1aw andthepracticeofmedicine.....TheserelationshipsareGtconsensuat,
highly fiduciary and peculiarly dependenton thepatient'
                                                      s orclient'stnzstand confidence in the

physicianconsultedorattorneyretained.''Kar1in,77N.J.408,390A.2d 1161,1171LIN.J.1978)j
(Smith,J.,dissentingl.');Hanisonv.Valentini,184S.W .3d521,525(Ky.2005)(çThefiduciary
relationship between thepartiesgrantsapatienttherighttorely on thephysician'slcnowledge
                                                                   .



andsldll'')3
   17.DefendantSosinandLibertycolleagueThomas(17.459)state:çTrom alegalstandpoint,
                                                        .



because tnzstisplaced in the cotm selorto serve a cotm selee's bestinterests,the l'
                                                                                  egalsystem

2Ellis,M .V.,Berger,L.,Hanus,A.E.,Ayala,E.E.,Swords,B.A.,& Siembor,M .(2014).
Inadequate and hnrm f'ulclinicalsupelwision:Testing a revised frnm ew ork and assessing
occurrence.TheCounselingPsychologist,42644,434-472.)

                                                   COM PLA W T
                                                   D oe v.Liberty University eta1.
  Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 6 of 65 Pageid#: 6
                                                                                     Page 7 of65


regardscounseling asacontract...thecotmseling relationship isviewed asaGtfiduciary''
relationship,becausethepowerisentrusted forthebenefitofthecounselee.''- sedous

statementsindeed.(Sosin& Thomas,Therapeuticexpedition:equippingtheCllristiancotmselor
fortheJourney).
     18.Iflegally there/isaûûfiduciary''relationship between cotmselorand counselee,as
D efendantSosin states,there m ustbe a sim ilar relationship between the supervisor and
supervise'
         e due to the em otionally vulnerable pow er differentialbe- een supervisor and
supervisee. ln thisrelationship a11aspectsofthe superviseeare cdtiqued,including counseling
skillsand interpersonalrelationships.Ethicscodeshave standardsthatm ustbem etaswell.
     19.An im portantpartofthis ççfiduciary''relationship isrecognizing traum a when itocctlrs,
andrecogrlizing how difficultitcan beforthosein thethroesoftraum a to even verbalize

whathashappened,letalonem itingitout.DefendantSosin,inherdoctoralthesis(p.32),
alludesto thedifficultiesin facilitatingverbalexpression,when an individualhasundergone
traum aticexperiences. Shestates,Gç-f'hecreative-expressivetherapiesincludeart,drnm a,and
                                   /

physicalchallenge.Thesecan facilitate emotionaland verbalexpression...''. Laterin thesam e
paragraph,she statesthatthesetEgivepatientsatmiqueand differentwaysofçthaving avoiceand

m     ng a S     ...
     20.Further,DefendantSosin and Liberty colleagueRockinson-szapkiw describethe
destructive effectsofbullying,asfollows: ççResearch isbeginning to em ergewllich
dem onstratesthatbullying isapotentialrisk factorforthedevelopmentofposttrallmatic stress
disorder(PTSD)symptomsnmongadolescents''.4
     21..W hile Sosin doesnotdescribebullying in a supervisor-superviseerelationship in similar
term s,logically,she w ould agree thatbullying in a supervisor-supervisee relationship causes
greathnrm .

4Lisa S.Sosin and Am andaJ.Roclcinson-szapldw.''CreativeExpostlrelntervention asPM of
ClinicalTreatm entforAdolescentsExposed toBullying and Experiencing Posttrallm atic Stress
DisorderSymptoms''Journalofcreativity inMentalHealth(2016).Availableat:
hlp://works.bepress.coe lisa sosii z4/
                             -



                                                     CO M PLA IN T
    Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 DPage
                                                       oe v.7Liof
                                                               ber ty UPageid#:
                                                                  65   lziversity e7ta1.
                                                                                   Page 8 of65


   22.PleasenotethatJaneisnotallegingthatalltm comfortable experieneesin supervision m'e
hnrmfulsupervision,butinstead,thatonce certain criteriaarem et,supervision can behnrmflil.
JanebelievesthatDefendantsSosin,Pride and Deacon would also agreeon this.

   23.Ellis,Berger,et.a1,state:G1W edefmedharmfulsupervisionassupervisorypracticesthat
resultin psychological,erhotional,and/orphysicalhnnn ortraumato the supervisee.'' They
continuewith:Gç-f'
                 heeffectsofhnrmflllsupervision incidentsorexperiencesincludesym ptom sof
psychologicaltratuna .conspicuouslossofself-confidence,functionalimpairmentinthe
supervisee'sprofessionalorpersonallife,and asignificantdecline in the supelwisee'sgeneral

mentalorphysicalhealth.Theeffects...maypersistformonthstoyears''(p.8).
   24.Elliseta1,on page2., rightfully caution:tt-l-here are m any reasonsthatbad orhannf'ul
clirlicalsupelwision isan im portanttopicfordiscotlrse,nottheleastofwllich ispotentialhnrm to
clientsand supervisees ....Thus,thesupervisee isatrisk ofharm should a supervisoractin
unethicalor haçm fulw ays.''and continue,on page 7,w ith:GIHnI'm fITIsupervision should be
distinguished from those instanceswhereasuperviseestruggledwith painfulissuesin
                                                   1

supervision,orwhen a supervisorgavepainfllltohear,em otionallyupsettingfeedback aboutthe
supervisee'sprofessionalincompetence...ortoprotectclientorpublicwelfare ... W e are
attem ptingto differentiatebetween thesupervisor'sactionsthatwererespectfulofthesuperviseç'
sboundaries...from thoseinstanceswherethesupervisee'sbestinterestsw erenotprim ary.''
   25.Yetdespitetheoreticalrecognition thattrallm acan includean individual'sinability to
discuss- orwrite- aboutwhathappened,Jane'shalting attemptsatdiscussing tratzma were
taken asa çllack ofem otionalregulation'',asshewasalso criticized,particularly overhow she
described,in previousem ails,herrelationship with DefendantPride- who Janeregarded as
som eone who had been notified,severaltim es,ofan abusive situation,and yethad done nothing,
brealdng al1trust.

   26.Asthesedocumentswillshow,DefendantLiberty gaveJanenoplaceto:1.)reportan
abusivesituationatadoctoralintem ship site.2.)InsteadofhelpingJanein overcomingthe
abuse,DefendantLiberty instead m any tim esminim izèd anddisregardedtheabuse,atonepoint

                                                                D oe v.Liberty U niversity eta1.
  Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 8 of 65 Pageid#: 8
                                                                                     Page9 of65


even callingitCGtmcom fortable'',when,based onpreviousem ailssentto Libertyby Jane,the
relationship wentfarbeyond tçuncom fortable''.DefendantsSosin,Deacon and Pridehaveexpert
knowledgeand thusmustbeheld to ahigherstandard than even an ordinary counselor,asthey
arefaculty supervisorsin aDoctoralprogram . Thus,thisgrossnegligence,which occurred as
late atNovember2018,m ustbeaddressed.

CA SE SU M M ARY
   27.On oraround Septem ber1,2015,aftersuccessfully completingpractictlm ,Janebegan an
intenzship with aplnnned end dateofDecem ber18,2015.
   28.In summary,Janereported multiplesittzationswith abusivesupervisorsathersite.
Liberty did'notrespond,eken thotlgh mandatedreporterswerenotifiedm ultipletimes.Tllis
exposedherto fartherabuseatherinternship site,increasinghertrallm aasshewasleftin an
intem sltip sittlation which shenotised Liberty wasunsafe. Finally,dueto Liberty'sinaction,
Jane had to involuntarily quitthe site to getaw ay from an unsafe situation in order to

preserve her physicaland m entalhealth asw ellas her professionalcom petency.
   29.Liberty University refused toinvestigate,sending herfrom officeto offce tmtilshe
nnived back atthe snm e office thathad already nothelped. Jane attem pted to subm ita Title IX
reportto defendantLiberty in m ultipletim esstarting in 2016.Janewashampered by Liberty

Urliversity'sgaudulentattempttoclaim lackofjurisdiction,with Libertyclaimingin internal
m emosdiscoveredviaFERPA in 2019 thattheinternship sitewasnotafsliatedwith Liberty.
   30.Attemptsto submitaTitleIX investigation in the sllm merof2016 resulted in retaliation.
Forinstance,em ailbetWeen Sosin andtheDirectorofTitleIX,obtainedthrough aFERPA
requestin February 2019,documenttheDirectorofTitleIX notifying Sosin thatJanehad
attemptedto subm ita TitleIX case.TheDirectorofTitleIX adm itted in the emailthatshe did
notunderstand whatJane w asalleging. It appears obvious thatifa Title LX officialdoes not
understand the allegations,he or she should ask questions prior to dism issing a com plaint.




                                                                 COVPLAINT
                                                                 Doe v.Liberty U niversity etal.
  Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 9 of 65 Pageid#: 9
                                                                                    Page10 of65


   31.Libertythen choseto expelJanebased on theword ofan individualwho Jane'sexternal
supervisorhadpreviously descdbed asllerratic''and who had aseriouscdm inalllistory. Jane
wasnoteven allowedto presenthercasebeforetheexpulsion occurred.
   32.DefendantSosin choseto stateto Janein an emailthatshe shouldnotbotherappealirig,
asadecision had already been made. Tlziswasoneofmany occttrrencesthatshow thatthe
                                               h
reasonsJane w asexpelled w ere in factpretexm al.
   33.Janeattempted to fileaTitleIX complaintagain in theSum m erof2018 and in Febm ary
2019.The2018 appealwashinderedby Liberty'sf'
                                           raudulentrefusalto have an hw estigator
speakto herin person,atlagrantviolation ofLiberty'spoliciesand procedlzres.

   34.IntheSummerof2018,eventhoughTitleIX hadclaimedalackofjutisdiction
previously when Jane had disclosed safety issues,Janew astold by ProvostHicks thatsafety
issues should be directed to Title IX . Title IX took take over a w eek to return an em ail,

thusshowingthattheTitleIX doesnotappearto be equipped to dealwith a crisissituationssuch
asJaneexperienced in December2015 thzough February 2016.
   35.TitleIX prem aturely closed the caseon orarotmd July2013,2018,telling Janethatshe
could re-submitatany tim e.AfterJanewastm ableto respond quiclcly to theirrequests,it
appearsthatLiberty again closed the case,withoutdoctlm ent.ingthere-openingand second
closureofthe casein internaldocllm entsreceived underFERPA inFebrtzary 2019.
   36.The2019 em ailto theTitleIX office'wasnotanswered by DefendantLiberty atany point
                                                                                .



between late Febnlary and April2019.
   37.Itappearsfrom doctlmented evidencethatmàndatedreportersdidnotsend reportsof
eventsthatoccurred in January and February 2016 tmtilSum mer2018,when DefendantSosin
em ailed theTitleIX office.
   38.Som e allegations againstJane,asw ellas som e discrim inatory,negligentand fraudulent
ad ions,w ere noteven know n by the Jane tm tilshe filed a FER PA requestin 2019,




                                                  COM PLA IN T
                                                  D oe v.Liberty University eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 10 of 65 Pageid#: 10
                                                                                   Page11 of65


   39.The extrem etratlmathatJaneenduredasa partofLiberty'snegligenttreatmentofthis
m atter,aswellasLiberty'sdiscrimination againstJaneforhaving adisabled child,were

extremelyinjlzrioustoJaneandherfamily.
   40.ln sllm m ary,Jane's expedencé w as constantly m inim ized by Liberty faculty,who had
been notified multipletim esthatJanefeltunsafe completing herinitialintem ship andin
retam ing to internship underthedirection ofthoseatLiberty whohad previously actedtowards
herin anegligentand discrim inatory matter.M ultipleexampleswillbecitedthroughoutthis
documentand continuing through to discovery.

SU M M ARY O F PRET EX T U AI,FA CTO RS
   41.Janeidentitiesthe following 24 specitk irregularitiesthatshebelievesdem onstrate
gender,and/orassociationaldiscriml ation aswellasretaliation formnking aTitleIX reportin
Sllmm er2016. Thisisbutapartiallisting ofthemany factorsthatshow thattheseactivitiesby
DefendantLiberty werepretextualin nature and notbased on Jane'sperform'apce or

com petency.
               Janewasnotgiven key evidence,oreven a complete listofallegationsagainst
               her,in orderto prepare her grade appeal;
               Evidencewasused by DefendantLiberty on gradeappealsthatdid noteven exist
               untila day ortwo beforetheappealwasdenied,fivem onthsafterthe expulsion
               w a's ordered;

               Thatthissnm eevidencewascreatedby Dr.Deacon in retaliation againstJane,as
               evidencedbyherCounseling checldist,written arolm d fivem onthsafterthe grade
                         '
                                                                     r    .
               w as given,and m uch lowerthan previously given by Jane's externalsupervisor
               on eitheroftwo occasions;
          d. Liberty claim ed to high leveladm inistrators,such as Jen'
                                                                      y Falw ell,thatthe case
               had been adequately investigated,when in actuality,itappearsno investigative
               reportwaseverbeen.
                                written by any individualthathad anybackground or


                                                 COM PLM N T
                                                 D oe v.Liberty U niversity etal.
Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 11 of 65 Pageid#: 11
                                                                               Page12 of65


           training in investigations. lfan investigativereportwasprepared beyond
           Liberty'sflawed sum mation ofthecase,asshown below,Janehasneverreceived
           a copy,even in the docum ents she received from FER PA ;
        e. Thatthedoclzm entsreferencedbelow,titled GtLU IndividualsInvolved with
           M attersRelatedto M s.        '',and released viaFERPA,includem ultiplepieces
           of llevidence''thatisnotsubstantiatedby variousrecords,isplainly contradicted
           bytheexisting records,and/oriscited asevidencewithoutany statem entson why
           orhow theitem isin factevidence;

           '
           FhatLiberty,rejectedherappeal,havingalreadyseenpreviousinformation,
           including f'
                      rom Title IX ,thatbiased them agaihstherandprom ptedthem to actin
           adiscrim inatory and retaliatory m anner;
                                                           -x
                                                             .                  o
        g. ThatDr.Deacon did notgradepapersfrom Fall2016 priorto giving Janeafailing
           g'
            radein Febnlary 2017,impeding Jane'sability to meetcotzrse standr ds;
        h. ThatDr.Deacon did notgradeorgive any feedback on videotapes,depriving Jane
           oftheopportunity to im proveand show thatshehad m etcourse standards;
           ThatJanewasrequired to subm itvideotapesin herinternship when sheknew of
           no oneelsewho had to subm itasinglevideotape,letaloneatotalofsix to
           com plete the course; Ftlrtherm ore,she w asrequired to subm itthese videotapesto
           individuals who had already actively m irlim ized herprevious expedences,and
           thusshowed extrem ebias.
           ThatçGevidence''included in Liberty'sGGcasesumm ary''7received through the
           FERPA requestwasherdaughter'sillness,adisability,asshown below.
        k. ThatLiberty choseto statein'agrade appealthateven ifJanehad been ableto
           continueto attend in the course,she w ould nothave achieved com petency,despite
           Jane's extem alsupervisorhaving atlested otherw ise.
           ThatdefendantLiberty choseto statein a gradeappealthateven ifJanehadbeen
           ableto continuein thecolzrse,shewouldnothave achieved competency,despite
                                                 COM PLA INT
                                                 Doev.
Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page  Liof
                                                      12 ber65
                                                             ty Uni
                                                                  versity e12
                                                                 Pageid#:  tal.
                                                                             Page 13 of65


           knowingthatJanefrom Jane'sm ultiplereportsthatshefelttmsaferettlrningto
           internship,and stated thattheabusesuffered attheintem ship site had decreas'
                                                                                      ed

           her sense ofprofessionalcom petency.
        m .ThatLiberty in an unsigned docllment,f'
                                                 rom ût eadership''oftheCES progrnm ,
           em ailed to herbytheadministrativeassistantofthe CES Departm ent,Bonnie

           Gold,onDecember5,2016(butwithattachmentdatedintem allyDecember6,
           2016)thatmadevarioustmtruestatements,includingthatJanehadnoappeals
           left;
           ThatJanenotified StudentAdvocacy,Erin Bass,thatshehad withdrawn her
           generalcom plaint,recom m ended to her by Dr.W arren,dueto defendant
           Liberty'sthreatto expelherfrom theCES dep> m ent,in an unsigned docllment
           from leadership oftheCES program , ifshem adeany m orecom plaintsshe
           w ould be expelled,clearly retaliation.
           ThatJaneattem ptedto notify Liberty,through Dr.Sosin,oftheerrorsinthe
           unsigned docllm entfrom leadership,such asthatshehad notcompleted the grade
           appealprocess,butwastold only to continueto continue worlcing on internship.
           ThatDefendantSosintoldanofficialgovernmentinvestigatortLatallstandards
           hadbeen metatthegovernmentaffiliated site,even though sheknew thatJalie
           had submitted lilany standardsthathad notbeen metatthesite.
        q. ThatLiberty knew thatJane'sfnm ily wasexperiencing catastrophicandtraum atic
           experiences,yetstillchoseto tellJaneshecouldnotwithdraw from thecourse,
                     N
           thussetting her up for failure;

        r. ThatLibertyknew thatJanehadjustfoundoutherchildhadbeensexually
           assaulted,yetstillchosetotellàane,witlzindaysaftelwards,inadocumentfrom
           theLeadersitip oftheCES program ,thatshewashaving diffictlltiesin Giem otional
           regulation''


                                                 CO M PLA IN T
                                                 D oe v.
Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page  13Liof
                                                           ber ty UPageid#:
                                                              65   niversity e13
                                                                              ta1.
-




                                                                                   Page 14 of65


              ThatLiberty,including DefendantSosin,had seen alistofstandardsthatthe
              governm ent-affiliated sitehad notm et,yetdid notask Janéforany

'
              inform ation to substantiateherallegations. Thus,defendantLiberty

              knowinglyrejectedJane'sappealswithouthavingdoneduediligenceby
              gathering necessaryintbrmation.
              No known docum ents,including in documentsobtainedthrough FERPA,show
              any sol'tofexplanation ofhow thepurported evidencewasprocessed in asrelated
              to allegationsatboth internship sites.

              ThatJane,afterworldngforLibertyasAdjunctFacultyforsixyears,teaching
              tlnreeterm sa year,suddenly received no m orecpurseassignm entsfrop
              DefendantLiberty,in closeproxim ity tothetime Janefiled herflrstofficial
              Departm entappealin Spring 2016,an exampleofdisctim ination.
           v. DefendantLiberty stated in a docllment,GûRepeatedly contacted SAO to discuss
              eventsincluding çtAbuse''suffered atinternship and difficultiesw1111daughter.
              Thisstatementisevidence ofdiscrim ination acainstJanebv defendantLibertvs
              sinceJaneisbeingdiscriminated againstduetoherfamilialassociation with her
              child.
           w. DefendantLiberty stated in a document,çill.
                                                        epeatedly contacted SAO to discuss
              eventsincluding lçAbuse''suffered atinternship and difficultieswith daughter.
              Thisstatem entisevidence ofdiscrim ination acainstJanebv defendantLibertv.
              since Jane'sallegationsofbeing.avictim ofa cdm eweredescdbed asttAbuse''
              withoutalw investication. Otherdocllm ents,including onefrom Dr.Sosin,even
              use the term alleged çtabuse''5again w ithoutany investigation.




                                                                 CO M PLA m T
                                                                 D oe v.Liberty U niversity etal.
    Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 14 of 65 Pageid#: 14
                                                                                  Page 15 of65


LIBERTY'SDISCRIM INATORY SUM M ARY,TITLED GLU INJXVIDUALS
IN VO LV ED W ITH M ATTER S RE LATED TO M S.JA NE D O E ''

   42.A documenttitled IGLU lndividualsInvolved with M attersRelated toM s.JaneDoe'',was
tm covered via FERPA in Febnzary 2019. Itis im portantto note thatJane wJ5'notprovided this

listofallegationsatany timebefore2019,evenwhen appealingDefendantLiberty's
decisions.Janehasincluded Liberty'sassertions,along with in-linedocum entation explaining
and/ordisputing the Gtfacts''asdescribed by Liberty. Jane'sappealprocesswasgreatly
im peded by nothaving thisinform ation from Liberty during the appeals process.
                                                                      '
                                               ,


   43.Brittney W ardlaw - DirectorofTitlelX ,LU
   44.RussellM onroe- SeniorAssociatebirectorofLuo/GraduateCommllnityLife,LU
   45.Dr.M ark M eyers- AssociateDean ofCotmselorEducation,LU
   $6*Dr*Kevin Strubel-ChairyGraduateSchool,LU
   47.D r.Steve W arren - Interim D ean,Schoolof BehavioralSciences,LU
   48.GeneBrown - LUPD Officer
   49.Dr.M ary D eacon - D irectorofCounseling Program s,BehavioralSciences,Faculty
Supervisor,LU

   50.Dr.XXXXXXX - labelled by Libet'ty asIntem ship SiteSupervisor,however,shewas
theexternalsupervisoream aiorèrrorin adoctlm entthatpresllm ably wassentto everyone
looking atJane'sappeals.
   51.Dr.M elvin Pride- DirectorofClirticalTraining,BehavioralSciences,LU
   52.Dr.Lisa Sosin - DirectorofPhD in CotmselorEducation and Supervision Progrnm,LU
   53.Efin Bass- StudentAdvocate,LU '
   54.D r.Jeffery Boatner- A ssociate Dean,BehavioralSciences,LU
   55.Dr.EliasM oitinho- Depm mentChair,BehavioralSciences,LU
   56.Please note,Jane's site Supervisor,w asnotlisted here by Liberty. The decision was
llnilaterallv m adebv Libertvto revokèthe intem ship siteewithoutspealcin:to theSite

                                                  CO M PLA IN T
                                                  Doe v.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 15Liof
                                                           ber65
                                                               ty Uni
                                                                    versity e15
                                                                   Pageid#:  ta1.
                                                                                      Page 16 of65


SupervisorOR followinc the Libertv University-W in4LifeAffliation aareem ent.ltappersDr.
Deacon asstlm edthatJane'sexternalsupervisorwasJane'ssitesupervisor. Thus,Dr.Deacon
dida1lherG&tnvestigation''byspenkingonlytoJane'sexternalsupelwisorandnottoJane'ssite
Supervisor. Jane w as on a business trip atthe tim e and w asgoing to answ er D r.D eacon's
em ailsw hen possible. Jane knew thatD r.D eacon had noteven spokbn to her site
supervisor,thusmakingthereasonableassumption thatiheinvestigationwouldn'tend
untilafterJane had spoken to hçr supervisor. W hen Jane's externalsupervisorw astm stlre or
didnothavean answerto aquestion,itappearsDr.Deacon assum ed Janehad been unethical
when in actually shewasspeaking to thewronz individual. Additionally,thepositiye
com m entsofJane'ssite supervisor,orofJane'sexternalsuperyisor,arenoteven
m entioned in the FER PA files received from Liberty U niversity as far a! Jane can tell.
Jane w asbarred from subm ittinz criticalinform ation to D r.D eacon prior to her decision.


LIBERTY 'S O UTM G EO U S SSSU M M AR Y O F A CA D EM IC EV EN TS LEA DIN G TO
M S.JAN E D O E 's DISM ISSA L''
   57.Pleasenotethisdocllment,oàtainedthroughFERPA,wasundated,thusleadingto
difficultiesin understand when DefendantLiberty claimed certain actionshad occurred.
   58.Liberty alleges:Janebroughtforward allegation ofabuseoccuning atanon-t,u
affiliated intem ship site in Fall2015. Janeasserts: thissitewasaffiliated with Liberty
according to theaffiliation agreem entsignedbetween the siteand Liberty in Febnzl y 2015.
   59.Libérty alleges:Is
                       'sueaddressesby TitleIX and Office ofCom mtm ity Life, dqterm ined

outofjudsdliction,recommendedrecotlrsethroughtheprogram andoutsideresoumek.Outcome
provided to Jane via em ail.
           x. Jane asserts:A sshown by the follow ing covered EducationalProzram s have
              iurisdiction within TitleIX asTitleIX coversaIIeducationalactivities.Thus.
              thisfinding wasin eriorandisone ofm any piecesofevidenceto supportall
              alleaation ofpretextin the contextofTitle IX related discrim ination.


                                                 CO M PLA IN T
                                                  D oe v.
Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page   16Libe65
                                                           of rty UPageid#:
                                                                   niversity e16
                                                                              ta1.
                                                                                    Page 17 of65



              Seethefollowing from theDepartm entofJusticeat

              hlps://-      .iustice.Mov/cY title-ix EemphasesbyJaneq:
                    tGln conducting such factualinquiries,itisimportanttoremem berthat
                    determinationsastowhatconstitutesa covered educationprogram mustbe
                    madeasbroadly aspossible.

              ii. çil/'f/,crecèientdoeshaveeducationasitsprimarypurpose,suchascolleges,
                    universities,schooldistricts,training institutes,and academies,then the

                    federalfundsresultininstitution-widecoverage.''
              iii. 'fsexualharassmentmaybeprohibitedevenwhen itdoesnotocclzronthe
                    progrnm provider'spremises,aslong astheoff-premisesactivityduring
                    which thesexualharassmenttakesplacerelatesto thecovered educational
                    program.Crandell,D.O.v.N ew York College ofOsteopathicM ed.,87 F.
                '
                    Supp.2d304(S.D.N.Y.2000)(off-cnmpusmisconductactionabletmderTitle
                    IX whereharassm entoccurred in clinicdudng thesm dent'spaid

                    internship)....itiswellestablishedthatthecoverededucationprogram or
                    activityencompassesall'oftheeducationalinstitution'soperationsincluding,
                    butnotlimitedto,''traditionaleducationaloperations,faculty andstudent
                    housing,campusshuttlebusservice,campusrestaurants,the bookstore,and
                    othercommercialactivities....''
   60.Liberty alleges'
                     .Jane wanted to add a new intenzship site and w as inform ed atthe
                                                 'N
beginning ofNovem berboth the SiteApprovalform andtheaffiliation Agreementwererequired
priorto seeing clients.
           a. JaneAsserts:Liberty em ailsherewere asourceofconfllsion becausethe site
              Jane attem pted to add.the localdrtzc and aldoholcenter.w asalreadv a Libertv
              affiliated site. D r.D eacon passed Jane's em ailsto D r.Pride before she had a11the
              details. Forinstance,she did notknow the site nnm e orthatithad allalready-
              existentagreementwith Liberty University.
                                                 COM PLA INT
                                                 D oe v.
Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page  17Li
                                                          ber
                                                          of  ty Uni
                                                             65    versity e17
                                                                  Pageid#:  tal.
                                                                                   Page 18 of65


          b. In an illperson,recordedm eeting between Jane and the Liberty facultyon or
              around M arch 27;2017,Dr.Deacon aclcnowledged thatshehad assllmed Janehad
              decided thatsinceitwasgoing to taketoo longto gettheprevioussite approved
              Janehad decided to do an end-rtm arolmd therequirem entsthrough this
              partnership. ItappearsDr.Deacon assumed thattheprocesswouldnotbe quick
              becauseshewasnotaware oftheexistenceofthe signed affiliation agreem ent
              between Liberty andtheprevioussite,theCotmty drug alld alcoholfacility and
                      .                         '>

              thusthoughtJane w astalcing a shortcut
   61.Liberty alleges:Jane communicated thathercurrentsiteW inzœ ifeasked herto provide
cotmseling servicesto clientsaffiliatedwith adifferentsite,Shield M inistries.
          a. Jane asserts:A tno pointin N ovem ber orD ecem ber 2016 did D r.Pride or
              Janestatethatthiswasa differentsite. EmailtoDr.PrideofLateNovem ber
              2015 m adeitclearthatJanebelieved ShieldM inistriestobethe snme siteas
              W in4Life,assherem ained lmderthesupervision ofW in4taife.
          b. At2otimewasShieldM inistriesrepresented byJaneasadifferentsiteas
              defendantLiberty suggests.Atnotime did Janereportto any personnelatSllield
              M inistriesk
              Jane did cbmm lmicatewith David Tnzluck ofShieldM inistrieswhen necessm'y,
              butonly when therew assianedreleaseofinform ation between theclientand
              Shield M inistries.Thus,David Tnzluck knew clearly thathe wasnotthe site
              supervisorason multipleoccasionsJanehad refusedto give David Truluck
              information becausethereleasehad notbeen completed.Jane'srefusalto give
              inform ation D avid Tnzluck requested,m ay have given D avid Truluck,atl
              individualw ith a seriouscrim erecord,m otivation to allege incorrectinform ation
              to defendantLiberty.
           #. Intem ship w as conducted atShield M inistriesundersupervision ofW inzm ife,
              usingW in4taifefonns,etc.- in otherwords,everything exceptforlocation was
                                                  COM PLA INT
                                                  D oe v.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page   Liof
                                                        18 ber65
                                                               ty Uni
                                                                    versity e18
                                                                   Pageid#:  tal.
                                                                               Page 19 of65


           conduded identically asatW in4LifeasJanehadtoldDefendantPddein her
           November,2016'email.Thiswasaffirmed by Jane'ssite supervisorvialetterto
           defendantLiberty.AIIcotmseling wasconducted tmdertheW in4Lifenlbric,as
           explainedto Shield M inistdesaswellto each clientseen. TheW in4tzife site
           supervisor has previously affirm ed thatshe w as in a m eeting w here the
           partnership betw een W in4tzife and Shield M inistriesw asdiscussed and
           approved by both parties,prior to D avid T ruluck'sallegations to the
           contrary.

           Since Sarah did notcom plete atany tim e an application to be an intern,
           volunteer,or in any other capacity atShield M inistries,itappears
           tmreasonableforDavidTruluck to expectthatshewascompleting herinternsllip
           underShield M inistriesand notW in4Life.
           ThecurrentLiberty internsllip m anualattheURI,:states: ççcounseling clients
           priortoreceiving the emailfrom theintem ship departm entverifyingtheir
           approvalôfthesiteand/orsupervisor,including sitesaffliated with an approved
           site''(.p.15).However,thiswasnotinthem anualatt4hetimeJanewasin the
                .



           course,sotzrce:hûps://-    .libehy.edA ehavioral-sciences/cou selor-ed/N -
           content/uploads/sites/lg/zolg/ol/couc 999 Intenzship M anual.pdfcom pare
                                                                   -



           with m anualwith heading PhD Practicum and Intem ship M anual2015-2016 edit

           3-9-16,whichwasineffectwhenJanetookintemship).
           ItislogicalthatLiberty included tllisdueto Jane'scage.ffthishad been written
           in themanualorsvllabuswhenJane tookthecourse.thisissuewould nothave
           occurred. Thepolicy w ould have m ade itclearthatutilizing the snm e site
           supèrvisorand thesnme externalsupervisor,in a differentphysicallocation,was
           notallowed withoutspecitk approvalofthe faculty supervisor.Thus,itwould
                                                               !
           appear thatLiberty isacknow ledging that an error w as m ade in Jane's case,


                                                 CO M PLA IN T
                                                 Doev.
Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 19Liof
                                                          ber ty Uni
                                                             65    versity e19
                                                                  Pageid#:  tal.
                                                                                      Page 20 of65


              or atthe m inim um ,thatthe existing docum entation,and D r.Pride's em ails,
              Iacked clarity.
   62.Liberty alleges:Janewastoldthatan affiliation agreem entwould benecessary forthe
new site,ShieldM inistries. Janeasserts:A plain readingofDr.Pride'semailofDecember
2016,asreferencedabove,pv iculllyin lightofDr.Pride'semailoflateSpring2016,leadsto
an entirely differentconclusion than whatLiberty states.
   63.Liberty alleges:Janestarted seeing clientsatShieldM inistriesW ITHOUT asigned copy
ofLiberty'sA ffiliation Agreem ent. Jane asserts:no affiliation agreem entw asnecessary
becauseJanem etallthecdteriaofDr.Pride'sem ailsofDecem ber2016 and lateSpring 2016.
   64.Liberty alleges:Jane w as told three separate tim es to discontinue seeing clients ata11
Intem ship locationsuntila11paperwork hadbeen adequately completed.
          a. Jane asserts:Jane w as on a business trip dtlring allofthese tllree tim es,and thus
                                                                      Y,

              apparently did notrespond asquickly and asDr.Deacon assum ed appropriate;
   65.Liberty alleges:In correspondencewith theDirectorofShield M irlistries,itwas
determined Janehasmisrepresented therelationship between W in4Lifeand Shield M inistries,

W hichpotentially createdaconflictofinterestforthetwoorganizationsandjeopardizedtheir
abilityto provide selwices.
                                                                           t

              Jane asserts:Jane arfd hersite supervisor,both attested to D efendantLiberty that
              Shield M irlistriesH AD agreed to the sam e term s and thusitw as nota
              m isrepresentation.M ultiple emailsin January and Febnlary 2017,where
              W in4taifes
                        'oughtto write down theverbalagteement,served asnoticeto Shield

              M inistriesthatW in4Lifeconsidered the verbalcontract/partnership between
              Shield M inistriesand W in4taife to be fully in effectstarting in late N ovem ber
              2016. Thus.if Shield M inistries did notthink a contractw asin force.Shield
              M inistrieshad multipleopportunitiesto speak to W in4Lifeaboutthism atter.
              Thusitis Shield M inistriesthathas mievously m isrepresented the relationship
              between W in4Life and Shield M inistries.
                                                  COM PLA IN T
                                                  D oe v.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page  20Li
                                                           ber
                                                           of  ty UPageid#:
                                                              65   niversity e20
                                                                              ta1.
                                                                                     Page21of65


                 Dr.Deacon to JaneDoe on Febnlary 21,2017 9:40:33PM - û&Iam blessedthat
                 yotzrdaughterdoesnotneed tobein cotlrt.Asfa.
                                                            rassending m ecladfying
                 docllmentation,there isnotapressing need forit.Yourearlierem ailprovided
                                                   i
                 sufficientinformation form e.Atthlspoint,Ineed to getadditionalinform ation
                 directly from thesite. Becausethere isnotasigned affiliation agreem entbetween
                 Shield M inistriesand thetmiversity,you cnnnotseeclientsatthatsiteasapartof
                 yolzrintem ship.1need to haveyou confirm thatyou understandthatthisisthe
                 case,and thatyou willnotsee clientsatShield M inistriesuntilthereisa signed
                 agreem entin place.Inotised Dr.            XX ofthisaswell.Pleaserqspond to
                 thisem ailindicating thatyou areno longerseeing clientsatSllield M inistdes.''
                 JaneDoeto Dr.Deacon Febnzary22 at7:09AM -çGInm no longerseeing clients
                 atSllield M irlistdes.ldo wanttp explain m oreofwhathappened,and why I
                 intentionally saw clientsasapartofW in4Life.ltwasnotdeception atal1''.

                 Dr.Deacon to JaneDoeon Febnzary 22 8:10 AM - Gtcould you also confirm that
                 you àrealso notseeing any clientswho areassociated in any way with Shield
                 M inistries...''

                 N ote Jane's externalsupervisor and Jane had already told D r.D eacon Jane
.                wasnotgoingback there. Janewasvery confllsed by tlliswholeinteraction
                                                             $
                 bçcausewhen Jane and Jane'sexternalsupervisornotified Dr.Deacon thatthe
                 agreem çntbetween Shield M inistriesand W inzz ife dueto theerraticnatureof
                 David Truluck,itseem ed obviousJanewasnotreturningto thesite.Janealso
                 doesnotbelteveDr.DeaconcanorderJanetostopal1counseling,including
                 cotm seling tm derJane'sprovisionallicense,only the counseling in the intenù hip
                 afterallprocedukesin them anualsarefollow ed,and only then.

       66.L iberty alleges:Jane advertised through Psychology Today to see clientsindependently,
    w ithoutapprovalorsupervision from progrnm coordinators.
                                                     COM PLA INT
                                                     D oe v.
    Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page  21Li
                                                              ber
                                                              of  ty Uni
                                                                 65    versity e21
                                                                      Pageid#:  tal.
                                                                                           V..
                                                                                  Page 22 of65


          a. Janeasserts:Janewasnevereventold aspartoftheappealsprooessthatDr.
              Deacon wasusing thePsychology Today pageasGtevidence''againsther.
              Janedoesnotknow ofDefendantLiberty having anypolicy disallowing a sttldent,
              particularly onethatislicensed,from advertisingforinternsllip clientsatan
              internship site,through Psychology Today.
          c. Logically,itwould appearthatm any LibertyPhD studentsalso advertisethrough
              PsychofogyTodayastheyhavetomakealivingwllileattendingschool.
              The oneclientseen through Psychology today wasnotified,verbally and in
              m iting,usingthesam eW inzm ifeacreem entfolnm thatshewasundersupervision
              aswellasan intern atLibertv Universitv andthustmderDefendantLiberty's
              supervision.Thiswasnotincluded in the ad becausetherewajno good placeto
              inclvde this.
              Therefore,Janedoesnotunderstand whatorhow Libertv thinkstllisisevidence
              againsther,particularly sincedefendantLiberty doesnotappeartohave explained
              how any ofthis Gtevidence''w as evidence;
   67.Liberty alleges:Repeatedly contacted SAO to discusseventsincluding ççAbuse''suffered
atinternsllip and diftkultieswith daughter.
                                              .               '               .

          a. Jane asserts:Thisstatem entisevidence ofdiscrim ination acainstJane bv
              defendantLibertvssinceJaneisbeing discrim inated againstdueto herfam ilial
              association w ith herchild.
          b. Logically,Janedoesnottmderstand how acrade can begiven based on the
                              '    Nw                     .

              allecationsofan abusive supervisorwithoutan investication.           '
               .


          c. Janedid discusstheissuesofabusewith theStudentAdvocatevadoustim es.
              Since tltis undated m em o from D efendantLiberty doesnoteven statew hen these
              contactsoccurred,Jane isunable to respond. Jane likely contactthe Student
              AdvocatewhentheTitleIX officerefused to considerhercase and shewantedto
              know how she could reportthe allecations so an investication could occtlr.
                                                 CO M PLA FN T
                                                  D oe v.
Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page   22Libe65
                                                           of rty UPageid#:
                                                                   niversity e22
                                                                              tal.
                                                                                   Page 23of65


          d. Asafacultym ember,Janebelieved thatitwasherduty asallemployeeto ensure
              the system icissuesthatoccun'ed wereinvestigated,asshebelieved they were a
              significantrisk ofliabilityto Liberty.Thus.asaù em ploveeshehad to discuss
              these events to the attention ofD efendantLiberty and thatJane w as
              perform inz a w histleblow inz function.
              Janedid discussissueswith herdaughterbecause shewastmableto find any
              accomm odation with Liberty University,asshehad been discrim inated against
              due to her child'sdisability.
   68.Liberty alleges:Jane w as dism issed from the LU O PhD Colm seling Education progrnm
in M arch 2017.Jane asserts..seecom mentsaboutlack ofdueprocessthroughoutthis
doclxm ent.
   69.Liberty asserts:Jane appealed thedecision,butitwasupheld.Jane asserts:that
necessaryinform ation forherdefense waswithheldthroughputtheappeal,stïch asthis
docllm ent,aswellasin herattem ptto filewith TitleIX.
   70.Liberty alleges:Overthecourse ofthelasttwo years,Janehad threatened tGlegalaction'',
butdeclineswhen asked to clarify herintentions.
              Janeasserts.
                         'Sinceitisunknown when thisdocumentwaswritten,shedoesnot
              ltnow when theçGtwo years''started orended. She doesnotkhow ofany time
              before early 2018 thatshe even m entioned legalaction,letalone declined Gtw hen
              asked to clarify herintentions''.
          b. Janedid ask form ediation on multipleoccasionsbetweenthe Sum merof2016
              and early 2018.

              Janenotesthatshedidtellmult/leindividualsatLibertyaboutthedv culties
              with her daughter. W hen Janew asnotallow ed bv D r.D eacon to w ithdraw
              from the internship due to these difficulties,logically Jane m ay have discussed
              thiswith thesm dentadvocate. Dr.Deacon apparently assumedthatJanesought
              to withdraw forotherreasons.
                                                  COM PLM NT
                                                  D oe v.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page   Liof
                                                        23 ber65
                                                               ty Uni
                                                                    versity e23
                                                                   Pageid#:  tal.
                                                                                         Page 24 of65


               d. Notethem any timesthroughoutthisdocllm entJaneDr.Deacon wastold about
                  thefam ily diflk ultiesshewasexpedèncing. Clearly,therewlx
                                                                           çno reason to deny

                  Jane'srequesttowithdrawh'om thecourse.ThisleftJanein averydiffkult
                   position assheworked 30orm orehoursaweek,parentedherchild'sextensive
                   needs,and worked arotmd 15hoursaweek on an internship shehad tried to
                   withdraw fw m .IfDr.Deacon didnotunderstandthe stressJanew astm der,she
                   couldhavecorrectedthismultipletimes,such aswhen sheparticipated in wtiting
                   açt etterofConcern''to Janeon December5,2016
                   Janedideverything in herpowerto avoid filing a lawsuit.Thisincluded
                                                                  vf--
                   contactingGodlyResponsetoAbuseinChristianEnvironments(GRACE),as
                   wellasseveralothermediators.Shewasforced to utilizean attorney to m iteher
                   academicappealsdueto Liberty disallowing Janeadditionaltim eto writethe
                   appealsafterherchild wasassaulted.Janedesperately did notwantto filea

                   lawsuitbecausèinthepastshehadlovedLiberty,bothasstudentandasadjunct
                   faculty.

    LIBERTY'SFLAW ED TIM ELINE 0/ TITLE IX ACTIVITY
       71.Below are comm entson DefendantLiberty'sdocum entçT im elineofTitleIX
    involvem enf',when D efendantLiberty's com m entsw ere cleady discrim inatory,retaliatory or
    intimidating.Notethisisundated,so itappearsto havebeen lastupdated on orafterthelast,in
    Novem ber2016.
       72.June9,20162:17PM - EmailtoJanefrom TitleIX (BrittneyW ardlaw)llAilegedabuse
    isem otionavpsychologicaland alleged abusersarenotemployeesoftheuniversity oreven
    independently contracted.'' Optionsavailable to Jane atthattim e w ere EGcom plaintw ith the
    board,file a com plaintw ith the directorsofthe site,orappealto the A ssociate D ean in
    Counseling Education.'' A cknow ledged Jane w as granted grace to stay in the program despite




k
/                                                                        C
                                                                         D
                                                                         O
                                                                         o
                                                                         M
                                                                         e
                                                                         v
                                                                         P.
                                                                          L
                                                                          A
                                                                          i
                                                                          b
                                                                          I
                                                                          N
                                                                          er
                                                                           T
                                                                           t
                                                                           y
                                                                           U
                                                                           ni
                                                                            v
                                                                            e
                                                                            r
                                                                            s
                                                                            it
                                                                             y
                                                                             e
                                                                             t
                                                                             a1
                                                                              .
     Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 24 of 65 Pageid#: 24
                                                                                    Page 25 of65


the dism issalpolicy. t11w illnotbe able to assistyou furtherw ith thism atterfrom the
perspective ofthe Title IX Oflk e.''
           a. Janenotes:Pleasenotecom mentsaboveaboutTitle IX aswellasafsliation
               agreem ents.Pleasenoteitwasin forcefrom lateFebruary 2015to lateFebruary
               2016. However,the studentagreementwasto end on oraround Decem ber 18,
                                                                          1

               2016.

   73.June14,2016 1:54PM EmailtoDr.M arkM yers(Assoc.DeanofCotmselorEducation)
from Jane:G1Irem ain upsetthatIreceived a C dueto an abusive supervisor. IdonotbelieveI
shouldhavetokeepaC fora1ltimesimplybecausearlabusivesupervisordecided1was
incom petentwhen Ihad live supex ision in frontofheron one occasion.''
   74.Janenotes:Thisisyetanothertim ewhen Janenotified DefendantLiberty oftheabuse
thathad occurred.

   75.Jun 15,20164:58PM EmailtoJanef'
                                    rom Dr.M arkM yers(Assoc.DeanofCotmselor
Education)Gt...ll.
                 ecommendedJaneuseççestablishedprotocol''toaddressissuesexperienced
                                                                      '
                                  ,

while intheprogram .Admonishes,ltlfyou areallegingthata Iicensed counselor atyoursite
abused you.You needto makesurethatitiswhatyou mean.Accusing som eoneofabuseopens
them up to sedousrepercussionsaswellasopensyou up to a 1aw s'
                                                            lzitifthataccusation is
tm fotm ded orexaggerated...''
           a. Jane notes:Jane believes thisw as a statem ent m eantto intim idate Jane.
               C learly,Janew ould nothave reported an abusive situation if ithad not
               occurred.

   76.Jtme15,2016EmailtoTitleIX fBritlieyW ardlaw)from Janetoreferencetotheemail
received to herfrom Dr.M ark M yers.
           a. Jane notes:tçl-lere isan exam ple ofthe m inim ization ofthe abuse Iincurred,this
               oneby aLiberty professor.Ihaveforwarded itto Dr.W arren aswe1l.''

   77.Jtme26,20169:23AM EmailtoJanefrom TitleIX (BrittneyW ardlaw):çtBynomeans
are w e neglecting yourconcel'
                             nsorignoring thatw e are here foryou.H ow ever,w ehave done
                                                                 CO M PLA m T
                                                                 D oe v.Liberty U niversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 25 of 65 Pageid#: 25
                                                                                     Page29of65


due diligence in exhausting alleffortsto give you the necessary supportasw e w ould any
individualwho ispartofthe com m tm ity w e server. M oreover,wehavefollowedthrough with
theprotocolthatgivesustheability to respond tothe allegatipns.''
           a. Janenotes:OnceagainJane'sexpedencesareminjmized asthemany events
              citedabovedonotqualifyasRduediligence''underanyjtandard.
   78.November25,20164:48PM EmailtoDr.SteveW arren (Interim Dean Schoolof
behavioralSciences)from Jane:ûGIspentmonthsbeinetolddailv bvmvsupervisorsatthe
IsitelthatIwasno zood asa counselor.'' She statesfacul'
                                                      ty,Elonly Iistened to thew ordsof
two abusivesupervisors''and shewastçblam ed in a situation whereshereally needed
support-'' Janethen detailssomepersonaleventsinvolving herdaùghter'shealth,including
thather child revealed she w as sexually abllsed w hile at sum m er cam p.
                 /
           a. Jane notes:Again,cllild's disability isnoted in a discrim inatory m nnner.

O V ER ALL TIM ELINE O F EV ENT S
       On oraroundNovem ber21,2015,Jane'sm inorchild ran away f'
                                                               rom heroutofstate
placem ent.Janeknew shewouldbe required to bringherchild home from theplacementdueto
lack ofmonçy foran additionalplacement. Thisnattlrally wasvery upsçtting.
       On or around 23 N ovem ber,2015,Jane had to do a w ellcheck on a clientaspartofa
plan to avoid hospitalization ofclient.Jane'ssite supervisorcnm ein partway through the
session and satin such away itmadeitdifficultto seetheclient. W ritten up thisway in another
wdteup:Concurrently,Thanksgiving week 2015 Jane'sadolescentchild'scondition worsened.
Although tothatpointherchildhad been in an outofstatefacility dueto m entalhealth issues,it
quicldy becnme cleararotmd SaturdayN ovem ber21,2015,when herchild ran away from the
facility and had to be rettm led by the police,thather cllild would soon be rettuming how without
any adequate placem entavailable. Jane w as devastated and thustm able to ftm ction w ellw llile
performing awellcheck in thissite supervisor'spresence''.




                                                                  COM PLA IN T
                                                                  D oe v.Liberty U niversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 26 of 65 Pageid#: 26
                                                                                                 Page 27 of65


        'y .       '
.                 3. Janeasked in an emailaroundDecember15,2015,towithdraw from theinternship. The
               prèviousyear,Dr.Pridehad statedin em ailon oraround 16 Decem ber2015thatJanewouldbe
               allowed towithdraw. Janedecidedtotakean incom pleteinstead,becauseethically shecouldnot
               leavenotesincomplete,eventhough otherprofessionalshad stated hernotesm etdoctoral
    '
               standardspreviousto multiplere-wlites. Janeearnestly believed thatwhen Dr.Pride realized
               how coercive the situation w as,he w ould llnd a w ay to release her from this ethical
               obligation,and thatifhedid not,DefendantSosin would,since Sosin knew Janemorethan
               DefendantPridedid.
                  4. Thusitcam e asashock when Dr.Deacon refusedto allow w ithdraw .Janelikely would
               nothavesigned up forthecoursethatsem esterifshehad known thatshewould notbeableto
               getawithdraw iforwhen itbecame necessary..
                  5. Janethatshew roteeach note8 to 10 tim es. Clearly,thisisinappropriate. Janeasked for
               help with hernotesfrom hersupervisors,butreceived littlehelp,otherthan comm entssuch as
               GKthisisanotherexample ofyou notlistening''.
                  6. In desperation,JanespoketoDr.Pride,who stated hecould nothelp hersince shewas
               notallowed to takenotesaway from thepracticum site.
                  7. Som etimeinD ecem ber2015orJanuary 2016,apsychologist,apartfrom theintenzship
               site,reviewednotetaking wit,
                                          h herand found thatshewaswriting notesataDoctoralSm dent
               level. Theexternalsupervisor,who supervised herlaterin hersecond internship,also orally
               reported no problem swith Jane'snotewliting.This'Kextenzalsupervisor''rem ainsJane's
               supervisorforstate licensure..
                  8. Itissincerely believedby Janethatthiswasthepointshebegan begging Dr.Prideto
               com e seethesitehim self. Janesincerely believedthatifDr.Pridevisited thesite forahalfday -
               only asix hourdriveeach way - hew ould seethecoerciveenvironm entforhim selfandfind a
               solution. Instead,hestated thiswasim possible.
                   9. Between December2015 and February 2016,during thistim eperiod she spentin excess
               offourhoursm iting and re-writing each note,exclusive oftim espentbeforeDecember2015.
                                                                        C OM PLAN
                                                                              D oe v.Liberty U niversity etal.
                Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 27 of 65 Pageid#: 27
                                                                                Page 28 of65


   10.Thiswasonly the only secondtim eshehadRlivesupervision''thatsemester,asshehad
only been supervised oncepreviously,in early September2015, both tim esforabout15 minutes
each.
   11.Thenew site supervisoratthefirstsitedecided rem ediation wasnecessary.Janew as
blindsided by thisindividual'sinsistenceon remediation,given afew m inutesbefore clinical
closed on oraround 27 November,2015,theday afterThanksgiving - thusgiving Janenottim e
tothink through agood response..
   12.Janehadonly been in clinicalaround seventim essincethelastevaluation. Jane had not
been supervised w eekly by the previoussite supervisor as required by the syllabus and
currentstandards. Shehad notreceived any advancewarning thattheremightbe aproblem as
herlastevaluationhad been good.A site supervisoreven acknowledged Ktdroppingtheball''in
an em ailofaroundFebruary 27,2016.Additionally,thesite supervisorprepared themid-tenn
evaluaion am onth late.Jane'ssecond supervisoratthe firstsitedidnotmeetDEFENDAN T
LIBERTY'Sguidelinessinceshedid nothave aSouth Carolinalicense,buthad only an outof
statelicense,legalsincetheinternship occurred on amilitarybase.
   13.JaneaskedDr.Prideto assisthersinceno one atthesitew ould providemeaningful
assistance. D r.Pride refused,stating ççI cannothelp you''. This w as devastating.

   14.Janethensoughtassistancefrom aPsycholo/stoutsideofthesiteinFall2015.
   15.ifl-
         l'
          ane's2*sitesupervisoratfirstintemshipsitejdecidedafterabouttwohoursof
supervision andobserving one ofmy sessions,thatJaneneeded rem ediation,eventhough she
had had agood mid-term evaluation around two weeksbefore. She did notlisten when Isaid

thatmydaughterhadjustrtznaway,orthatlwasanxious.lnstead,shewrotearemediationplan
and gaveme aboutthirty secondsto sign it.1should haverefused since shedidnoteven tellm e
why shethought1needed a rem ediation plan.''
   16.Additionally,thecopy ofthe rem ediation lettersenttoLiberty University wasunsir ed.
M ostimportantly,theplan didnotmeetcurrentstandardsduetotheplan'slack ofspeciflcity


                                                        COO LAN
                                                            Doev.Liberty University eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 28 of 65 Pageid#: 28
                                                                                                Page 29 of65


and thusIack ofbeing m easurable.EmailtoDr.Pride,on oraround 12 December,stating
Janehad sir ed therem ediation plan only because shefeltforcedto.

STANDARDS NOT M ET BY DEFENDANT LD ERTY
   17.Variousstandardsfrom theindustry aswellasthecoursesyllabusand handbook apply to
thissituation.ln an appealdirectly toDr.Prideand Dr.Sosin datedM arch l5,2016,Janelisted
someindustrybestpracécesthatthe site did notobserve:

      TheACESBestPmcticesemphnqizetheimportance oftheworldngallianceand asupervisor/supervisee

      relationshipthatisucollabomiveandegalitnrian''(1.c),theimpodnnceutilizingas'um rvisioncontrdct
          (8.a),theimm rfnnceofbalancingtlclmllengingandsupportive''andGçcleal''feedbackthntisconsmzctive...
          specitic,concreteallddescripdve''(3.a& b),thntthesupewisormustrecognizetbntRsomelevelof
      conflictisinevitable...''7nndthntthesupewisormustlundlethisconflicti.
                                                                          nZtproductivcways''(5.
                                                                                               b),thnt
      thesupervisorGGattendstostrains,gapsand/orrupturesdnworkingalliance''(5.
                                                                             b),fhntthesupewisor
      Velicts''andisopentofeedback(5.
                                    b),thntthesupervisordiscussessumwkseestrengthsaswellas
      limitations(7.c,9.a),thntthesupervisorksatlentivetothepowerdifferentinl(5.c),thntremediaionmust
          includeKclearobjectives,requirements,atimeline,andcorlsequences''(9.d),andthnttheSupewisorhnKthe
          ççcoumgetobeimperfect''anddoesnotrequiresupewiseestobeperfect(11.d).

          Similarguidelinesfrom theAPA emphnqizethe supervisory relatiorkship anditslink totheassessm ent,

          evaluaionandfeedbackofsupewisees(llc '
                                               .//apa.orfabouvpolicv/e de% es-supenzision.pK .These
          guidelinesamplify theACA BestPmcticesby requin'ngaopennessand fm nsrtzrcnc-v'
                                                                                      '(E.1),lhntmultiple
          colmqelingsessiorlsshouldbeincludedinanevaluation(E.2& 3),lhntfeedbackshouldbeadirect,clear,
          andtimely,behaviorallyanchore4 responsivetosupervisees'reactions,andmindfuloftheimpacttuzthe
          s'
           lzpervfk
                  s'
                   t)r.prelationshtp''sothntGevaluationisnotasurprise''(E.3),highlightthepossibilityof
      .   supewiseeQdemoralization''(E.3),theemphasizingimporfnnceofthepowerdifferential(CpC.3),nndby
          empathizingtheimportnnceofacollabomdverelatiorlship(ExecutiveS             ).




                                                                    CO O LU T
                                                                         D oe v.Liberty U niversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 29 of 65 Pageid#: 29
                                                                                Page 30 of65


   l8.D espite Jane reporting defk iencies centering around com m only used standards,D r.
Sosin in Novem beror Decçmber 2016 notified theInspectorG eneralthatthe sitehad
exceeded currentstandards.

   19.DespiteJanereporting thesebreaches,shereceived no responsefrom Dr.Sosin or
D r.Pride asking for details.
   20.On oraround 12 December2015,Dr.Pridenotifed Janethatissueshad occurred ather
practicum sitethatcouldpreventherfrom continuing in theprogram .
   21.Eventhough theintem ship hadended around 18Decem ber2015,shewasrequiredby
Liberty University tokeep attending the site,even aftershe sentem ailsdescribing behavioron
thesupervisor'spartthatiscomm only thoughtofasabusive,coerciveandretaliatory.
   22.ThisleA Janefeeling hopeless,frightened andanxious,as20 plushoursaweek,shewas
leftconstantly wondering when hersupervisorwasgoingto com einto Jane'sofscewith another
untrueallegation. Severaloftheseallegationswerereportedto DefendantLibertywith no

reSPOnSe.
   23.Around 24 hoursafterleaving thesite forthelasttime,Janereceived aC from theDr.
Pride,eventhoughtherew ereinconsistenciesbetween thesites'evaluationsand thelogsas
signed by the supervisor.
JANE DOE PROVD ES EVIDENCE OF THE COERCIVE/M USIVE ENVIRONM ENT
AT H ER U TERNSHIP SITE W HR E STR L AT THE INTERNSHD SITE

   24.ln an attem ptto beprofessionalin adiffcultsituation,Janedecidedto describeeach
abusive situationto Dr.Pridewithoutusingthew ord abuse. Janeiniéally tried notto usethe
wordtlabuse''asitcanbedefined in m any differentways.Janebelievedthatby documenting
each occurrenceDr.Pride orDr.Sosinw ould recognizethe coerciveand abusive natureofthe
site eventually help her.
   25.Thesem ultiplereportsJanem adetoLiberty Urliversity viaem ailand viaasm dent
evaluation ofthesitetoDr.Pride,directorofClinicalTraining,w ereignored orreceived
milzim alresponse.

                                                        COO LY N T
                                                            Doev.LibertyUniversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 30 of 65 Pageid#: 30
=




                                                                                   Page 31 of65



       26.AsJanewrotethe siteevaluation shewasconcerned abouthow bestto describethe
    abusiveand coerciveinternship site. Thisreportm ustbeunderstood in thecontextofthepower
    differentialbetween Dr.PrideandJane,Dr.Pride'spreviouslack ofresponseto previousreports.
    Also sinceJanewasstillstuck in themesh ofan abusive situation and feared shewasunsafe,her
    priority wassafety.Thismeantthatshehadnotyethad tim etothink thingsthrough and focus.
       27.Thesiteevaluation labelledJane'ssecond internship supervisoratthefirstsiteas1 outof
       Oneoutof5wasdefined by LibertyUniversity as<<A 3Jcr.yinadequateleam ing experience''

    (italicsin originalq.
       28.Liberty supervisorDr.Pridelabelled atthatpointasa3 - Satisfactory - asJaneassumed
    atthatpointthatDr.Pridew ould do hisdue diligence,forinstance,by reading the site
    evaluaéon,and inveségate- which did notoccur.
       29.&&Atthispoint,Ihavedocumentedproblem swiththe site,butthereisno strong evidence

    (ofmycompetencyq,unlessDr.Pridechosetocomeinperson.Sincevideoandaudio-tapingis
    notallowed,and notescannotberem oved from the site,Icannoteven provideim portant
    evidence.''
       30. LL...afterdealing with an initialpracticum sightin January 2014thatwasunethical,Ifelt

    thiswasthebestIcouldfind.''(PleasenotethatIstated2014andnot2015-asignof'the
    extremestressIwasunden).
       31.Dueto Dr.Pride'slack ofresponse,Janebegan to add Dr.Sosin to herem ailed reportsof
    whathadhappened. Janealso spoketoDr.Prideop thetelephone oneorm oretimesand asked
    llim tocomevisitthesite,sinceitwaswithin6hoursofDr.Pride'slocaéon Echeckifthisisin
    emaildocumentationasIbelieveitis).Tlliswasrefusedorally,andlikelyir oredintheemails.
       32.Janebelievesthatpliorto 15Febrtzary 2016,Dr.PlideorDr.Sosin,asa designated
    m andated reportershould havereportedthissituaéon to Title1X,orattheminimum released
    Janefrom herethicalobligation to retum tothesite. Theem ailsculminatedin Janewliéng an
    email,the lastofthreeorm oredocum ents,on orabout15 February 2016,stating thatitwas


                                                           COO LM NT
                                                               D oe v.Liberty U niversity etal.
     Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 31 of 65 Pageid#: 31
                                                                                 Page 32 of65



unsafeforhertorettll'nto herinternslzip site.H owevèrno mandatedreporterfiled anything to

TitleIX untilSum mer20l8.
   33.Later,in M arch 2017,when Janem etwith multipleLiberty faculty in arecorded meeting
afterthe expulsion,shewasonce againtoldshehad notreported thesim ationtoLiberty priorto
theexpulsion.Janetook am omentto collectherselfaqerthisoutrageousstatem entand stated
something to theeffectof K(Ithink theem ails1senttoLibertybeforeIleftthe sitewerepretty
clean''
   34.Jane has notIistened to this m eeting again,due to the traum atic nature of sitting in
a m eeting such asthis,and hearing statem ents such asthis,w ith those w ho w ere m andated
reportersbutdid notreport. Janewillbereading thetranscliptonceitisprepared.
   35.February9,2016,11:07am,JaneemailedDr.Plide:çfljustspoketo (Jane's2supervisors
atfrstsiteq.Jane'ssitesuperdsorfoundoutyesterdaythatFrank hadwlittenaletteron my
behalf...Ifeltpushed afew minutesago to tellthem thatIwasplanning tofind another

site...EsupervisorsstateqthatInm splittingstaffsincelwroteanemailtosomeoneelsewhoused
to bein clinicalaboutthe sim ation yesterday....otherthan yesterday,Ihavealm ost100%
stopped talking to other staffabout anything to m ake sure no one thinltsI am splitting.The
only exception isthatIhaveneededFrank'sencouragementto staywithin thissim ation.....
Y esterday I even reported w hen I asked another staF m em ber w here m ore toiletpaper

was,justso Ilane'stwositesupervisors)would ltnow Iam notsplitting....Secondly,Iwas
ventingbecauseIwasvery hurtwhenIwastoldyesterdayby llane'ssitesupervisorsqthatIhad
told som eone1did notwantto takeinstm ction from my supervisorbecause sheisaGS 12 in the

federalsystem (andIam aGS 13)...1wasalsoupsetbecausethisK&rumo/'wastakenastruth
withoutasking m eaboutit.....Iworked so very hard to work thingsoutthisJanuary,aniving
early and staying late...lcannotwaitto getback to aplacewhereIcan fly my wingsagain....
Pleasecontinueto pray formy daughter,assheisstillin alotofpain....''.
    36.Find aFebnzary 12*em ailto Dr.PlideandDr.Sosin thatisreferenced on February 13,
2016 7:33 PM em ail.
                                                        COM PLAINT
                                                             Doev.Liberty University etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 32 of 65 Pageid#: 32
                                                                              Page33 of65



    37.February 13,2016at7:33PM ,JanetoDr.Pride,andduetolackofresponsetotheemail
ofFebrualy *,and toreportsitehadgonekom 'ZJJ toworse'':1;1couldnotgetbacktoyouas
much asIwantedtoyesterday,asmy daughterhad anotherem ergency.Did you receivethe
email1senton Tuesday aboutproblem swith my internship sitethatday? ...
    38.Iam tlzinking 1wasnotclearenough in thatem ailoryou orDr.Sosinw ould havesent

mesomesortofanreply already.Fortunatel#M ondayisafederalholiday so1cannotbeEatthe
siteq.IdesperatelyneedtotalktoyouM onday asatthispointIdonotfeelsafegoingintothe
Einternshipsite).1havenoproblem withphysicalsafetythere,butIdohaveaproblem with
em otionalandpsychologicalsfety....To addressyourqueséon,thingshavegonefrom bad to
W OfSe. .. :7


UNSUCCESSFUL ATTIM TSTO REM EDY THISOUTM GEOUSCOXDUCT W ITH
APPEAL TO TITLE W AND TH E DISABILITV S OFFICES AT LD ERTY
    39.FERPA:Som etimein 2016 or2017 a docum enttitled'ZLU PersonnelInvolvedwith
M attersRelatedtoJaneDoe''wascreated byD efendantLIBERTY .Thisglievously inaccurate
documentisdiscussedbelow,with Jane'sresponseto each allegation in thedocum ent.
    40.FERPA:On June8*,2016 Janeto Blittney W ardlaw,formerTitleIX coordinator.Later
thatsam eday BrittneyW ardlaw senttoLisa Sosin andEliasM oitinho:ECAII- Ihave som e
concem saboutthisreport.Ispoke with Jane overthe phoneand rm notsureIunderstand
w hatshe's alleging butI have a feeling itw illnotbe the Iastthatany ofushear from her.
Please give m e a callatyour earliestconvenience.--g'
    41.Thisisbutoneexample,taken from theFERPA documentation released in Febrtzary
2019,ofwhereJane wasdefam ed within Liberty.Thisdefamation m ade individualssuch as
EliasM oitinho uùableto look attheappealin an unbiased m anner,such asEliasM oitinho.
    42.IfJane had known ofthisconversation,Janewould haveasked forherv adeappealtobe
heard by an unbiased individual.
    43.Jane has personalknow ledge,in theform ofem ails,thatshe w as defam ed in this
m anner,starting in 2016 through Fall2018 to one other or m ore individualsw ho review ed

                                                        C OO LM N T
                                                             Doev.Liberty University etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 33 of 65 Pageid#: 33
                                                                                 Page 34 of65



her grade appeal. M ost recently,Jane w as defam ed to the Provostin sum m er 2018 and the
Presidentofthe U niversity in the fallof2018.Jane believes m uch ofthe defam ation
occurred in telephone or in person conversationsbetween L iberty affiliated individuals,
such as in the case w ith Brittany W ardlaw above.
   44.Thingsgotsteadily w orse and many sectionsoftheCodeofFederalRegulafonsand
ethicalcodeswereignored by my site,aU SN avy facility outsideCharleston,SC.Dr.Prideleft
an incompleteopen,somehow expecting thingsto getbetter.Asthingsdeteriorated,lasked to
getoutofan abusivesite,andwastold to go back by Dr.Pride.Icried every day atm y desk for

monthsEwhileattheinternshipl.....Thesimationhasbecomeacutebecause1havebeentrying
tore-do internshipthissem ester.lfinally fled acom plaintto thelndependentGovernm ent
lnvestigatorsincemy sitewasfederalgovem ment...Idescribed lossofmy confidentiality to
Liberty by my supervisorsand associated possiblediscrim ination ...lfeelvery invalidated by
Liberty'shandling ofthesituation with my priorintem ship.Thism akesm efeelunsafe and
unableto perform ,particularly when Dr.Pride isinvolved. Ibelieveifhehadlistened in
OctoberandNovember2015,thissituation would nothaveoccurred,yethe issupposed to be a
partofthesolution.ltriedto talktohim viaem ailtwow eeksago to cleartheair,and he did not
even know the airneeded tobecleared.W hen Idescribed theissuein moredetail,hedidnot
even botherto answerm y em ail.Atthispointin m any w aysLiberty'sresponse hasbeen
m ore w ounding than the eriginalabu:e.''

   45.OnNovember29,20168:39PV JaneDoetoRussellM onroe,subject:lmernshipabuse
query:::lunderstand from theLU PD ofscerIspoketo today thatyöu arelooldng intotheissues
Ihavehad in thecounseling department.....Butthelargerissuesarewith my PhD in counseling
intelmship in Fall2015.Ireported issuesto theDirectorofClinicalTraining,Dr.Pride.Hedid
notdo anything untilmy new supervisoratthesitereported problemsaround amonth later''.
D espitethefactthat1had aB/B+ evaluation 8 daysearlieraccording tothefirstsupervisor,
when thenew supervisorsaid1needed rem ediation,hedidnotletm eeven presentmy sidetothe


                                                         COO LM NT
                                                             Doev.LibertyU niversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 34 of 65 Pageid#: 34
                                                                                   Page 35 of65



rem ediation comm ittee.''Atthatpoint,the sim ation wassom ewhatabusivebutsteadily grew
W OfSe.

   46.FERPA :M arch 10,2017,12:36 PM :M ary Deacon sendsem ailto Lisa Sosin and Russell
M onroethatstatesthatshe hasattached attcease-and-desistnoticeto Janefrom Shield M inistries
and 1willforward afinalreportfrom Shield M inistriesoutlining theirexperienceswith Jane''.
However,JaneDoehasneverreceived any sortofceaseand desistnoticefrom anyoneatShield
M inistries. Thisshow sthatevidencewasused againstherthatshewasnoteven m ade awareof.

Additionally,Janebelievesno copywasreceivedthroughFERPA onlyreferenceinanemail.
   47.JanehasnotyetreadeverythingLiberty sentthrough FERPA duetothevoluminous
natureofLiberty'sresponse and becauseofthetraum aticnature ofwhatisrecorded there.
   48.July3,201811:42AV JaneXx''x'x toTitlelXosubjectintem shipabusequery:1&Ihope1
can feelcomfortableaswell. 1havereported and reported tothedepartm ent....Asyou m ay
even have seen alittlebitofalready,so often when rve reported detailstothe departmentthe
replies1have received have m ade the sim ation m uch w orse....''

   49.July 3,2018,11:02AM ,Subject:Intelmship abusequery,TitleIX ox cetoJane:&<Asa
partoftheinvestigaéveprocess,we startwith areportfrom theComplainant,whichw ould be
you in tllism atter.So farpwehaveonly heard generally from you thatyou experienced abuse.
W ithoutsufficientdetail,wearelim ited in how wecan respond.Dates,nnmes,facts,
circum stances,and any otherinform ation you canprovidewould help guidetheprocess,and
movethingsfom ard.W ehavereviewed a11availableinfonnation,including thisem ailchain,
andw ehaveno record containing thedetailsofthealleged abuse.W ecaredeeply aboutal1
membersofourcnmpuscommunity andhopethatyou feelcomfortablerepolingto ourox ce.''
   50.July 13,2018,5:20 PM ,Jane D oe to Title lX ,in response to Title IX 'sunilaterally

closingJanereport,subjectintem ship abusequery:&<lmeanttoemailyou earlierthisweek.M y
husbandhad surgeryyesterday.Hopefullythingswillbesetting back inorderfrom hismajor
health problemssinceM arch thisyear.l'm also going to subm italargenumberoffreedom of


                                                           COO LM NT
                                                               D oe v.Liberty U niversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 35 of 65 Pageid#: 35
                                                                                    Page 36 of65



    inform ation actrequestsand hopefully getthe InspectorGeneralreportappealed ifthatisstill
    Possible.''

       51.July 13,2018,10:21AM ,from JanetoTitleIX (referencingpreviousemailfrom
    BrittneyW ardlaw):<&...Atthispoint,NO ONE hasinvestigatedthissituation.'
                                                                           l'hedepartment
    may bethinking thatm eansan investigation hasoccurredand found nothing.N om atter,
    signiscantviolaionsoflaw havebeen allegedwith no investigation.''
        52.July 13,20197:39PM ,TitleIX officeto JaneDoe:IKTObeclear,you m ay m ake areport
    by simply replying tothisem ailwith thedetailsofthealleged abuse.Totheextentthatthese
    otherdocum entsprovidethedetailsofyourallegations,we areglad to review them ,butthey are
    notnecessary attlzispoint.lfyou believethatthey are relevantforsom eotherpurpose,w eare
    also gladto review them .''

        53.July 13,20187:42PM :JanerespondedtoTitleIX office,subjectIntemshipabusequery:
    G&Iwilltry todo thatthisweekend.Boiling 3+ m onthsofabuseatan intem ship sitepandyearsof
    inaction by Liberty employees,into oneem ail,willtakequite a1otoftime,and ofnecessity will
    needtobeam ended later.''
        54.On July 18,2018 at11:00 am ,Jane,in an emailto TitleIX again expressed confusion on
    whatexactly needed tobe subm itted:Rcouldyou pleaseclarify with me exactly what1am to
    subm it.Ihad thoughtthatwhatIhad already sentwassum cientto starttheprocess.''
        55.OnlyJuly 18,2018atl1:07.
                                  AM TitleIX officerespondedEtoJane):'Tleasebeginwith
    dates,names,facts,circum stances,and any otherinformation you can provide.W hatdidyou
    submitbefore?Because ourrecordsindicateyou haveneverreported thedetailsofthealleged
    abuse.Ifyou havea documentorwriting with these details,you arewelcometo re-submitit.''

        56.July 18,201812:14PM ,from TitleIX toJane,Subject:(ESaf-eT lssues'':&&rrhisemail
    wasforwarded to ouroffice.ltdoesnotcontainthedetailsofthe alleged abuse.Iwould startby
    writing aquick oneparagraph summ ary.W eneedto know specitk ally whatoccurred.''




!
                                                           C OO LU T
'
                                                                Doev.Liberty University eta1.
     Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 36 of 65 Pageid#: 36
                                                                                Page 37 of65



   57.Thisem ailwasin responsetothebelow :July 18,2016,11:13 AM ,from JaneDoeto
TitleIX ::&...Itisunrealthatlbelieve1wasa crim evicém and nothing wasdoneatthetim eor
since.In factthe departmentdenies1eversentany em ailssuch asthis...''
       M terthisem ailofW ednesday,July 18*,10:41AM w asapparently forwardedby Lisa
       Sosin to Title1X,including theFebruary 9*,2016,1107 nm toDr.Prideem ailin its

       entiretyand aquotefrom theemailofFebruary 13*,2016:ttouotebelow:(&...atthis
       pointIdonotfeelsafegoingintotheIsitel.Ihavenoproblem with physicalsafety
       there,but1do haveaproblem with em otionalandpsychologicalsafety.''
   58.N ovember30,2016,RussellM onroetoJane:f'Thankyou forcontacting me.Iunderstand
you spoketoOfficerBrown yesterday andbelievesome clarity m ay beneeded.A11university
employeesarerequired todirectany reportofpossible abuseofaminortoLUPD ...Iunderstand
thatyou areseeking resolution to someissuesrelated to yourintem ship site.Unfortunately,
LUPD ormyselfarenotin apositionto investigatethoseconcem s.A slunderstand it,thebest
useofyourtimewouldbetocontinueto pursuethisthrough theCenterforCounseling and
Fnm ily Studies,which itsoundslikeyou already are.''
    59.Laterthatsame day,N ovember3O,2016,JanetoRussellM onroe,cc'in Brittney
W ardlaw andSievenW arreninresponse:ClW hatIam notunderstandingishow Liberty is
able to notIook at a claim of discrim ination at an internship site.M though the claim isnot
againsta Liberty em ployee,Liberty has taken action based on inform ation provided as
partofretaliation ordiscrim ination againstm e. ltseem sthatm akeLiberty apartnerto
discrimination onceLiberty wasnotified ofthediscrim ination involved,butyetchoseto do
nothing...''
    60.LateronN ovember30,2016,JanetoBritm ey '
                                              W ardlaw andRussellM onroe:t&Im ay not
mentioned in the em ailsthissumm erthatthe supervisoratm y sitebreached my confdentiality

withLibertyasfaraswhatIunderstandisprotectedhealthinformaéon(e.g.,beinginrecovery).
SinceLiberty already knew theinform aéon theprivacy breach w asm uch lessofaproblem than
itcould havebeen...''
                                                        COO LU T
                                                            Doev.LibertyUniversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 37 of 65 Pageid#: 37
                                                                               Page 38 of'
                                                                                         65



   6l.December1,2016,Brittney W ardlaw toJane,cc'ing RussellM onroe:t&...w edo nothave

thejurisdicéonorauthoritytodo anythingabouttheintemshipsite ...theextentofourresponse
wouldbeto neverrecommendthatsiteforintem shipsagain and allow youto appealwithin the
program which lbelieveyou havedone.Federalguidelinesarevery clearthatthe TitleIX

applicationisattheinstitutionthatisreceiving thefederalfunding.lwouldencourage/advise
youtoreporttheinternshiptotheEqualEmploymentOpportunityCommission....''Eemphasis
BlittneyW ardlaw'sq
   62.FERPA :M arch 10*,2017,12:36PM ,M ary Deacon to LisaSosin andRussellM onroe:
DrDeacon statesthatshehad written an incidentreportwhich had notgonethrough.Shethen

attachestheincidentreporttotheemail.Atno f/zzlewtzxJanenotsedan incidentreporthad
beensledsoshecoulddisputeit.TlzisincidentreportisalsonotattachedintheFERPA records,
potentially aFEILPA violation(butmaybeelsewhereinit?).
   63.Itishighly ironicthatLiberty imm ediately accepted thisastruthfulevidenceconsidering
DEFENDANT Liberty firstfound outfrom Janeand herexternalsupervisorthatshew as
working atShieldM inistriesunderShieldM inistriespaM ership with W in4taife.Thereportw as
madebecauseD avid Tm luck ofShieldM inistriesw asEKerratic''.
   64.Thisagreem entwasmadew ithoutany notification from Shield M inistriesthatJane
would becloselyw orkingwith a sex olender,which appearstobe againstLiberty'spolicies.
   65.Jane'ssite supervisorstated shewould nothaveapproved thepartnership ifshehad
been told thisby Shield M inistries.ThisleftJanein abad position indeed.
   66.Janecouldfind no policy atDEFENDA'NT LIBERTY aboutthisbutthere may beonein
Liberty'swebsitebutthedirectory wouldnotopens.However,newsreportsshow thatin 2007,
DEFENDANT LIBER'I'
                 Y asked aconkactorto firethreesex offenderswhowereworking atthe
school6.Virginialaw also doesnotallow anyoneonthesex oFenderregistry tobein aschool,



shûps'
     .//- .libe> .edu/index.cfm ?pc =763
6hûps://fom m s.aseaofred.com /fom m s/viem opic.php?fcl3&r-3107
                                                        COO LU T
                                                            D oe v.Liberty U niversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 38 of 65 Pageid#: 38
                                                                                 Page 39 of65



asitm ay potentially have m inors. Dr.Deacon,and othersatLiberty,choseto overlookthese
requirem ents.
   67.DefendantLiberty appearsto havenottaken intoaccountJane'sexternalSupelwisor's
reportthatD avidTrtzluck ofShieldM inistrieswaserratic.
   68.SinceDr.Deicon had notspoken to Jane'ssite supervisor,Jane did notreasonably expect
thatDr.D eaconw ould endtheinvestigation so quickly.
   69.SinceDr.Deacon did notspeakto Jane'ssitesupervisorpriorto ending herinvestigation,
Jane'ssite supervisordid nothaveachanceto affirm thatshehadbeen in meetingsin which the
W in4Life/ShieldM inistriesdiscussedthecontract.
   70.Jane also did notexpectDr.Deacon to end the investigation beforegetting Jane's
docum entsthatreasonably couldbeexpected to show thattherew asan oralcontractbetween
W in4taife and ShieldM iniskies.
   71.W henDefendantLiberty wasnoéfied thatDavid Truluckw asasex osender,tier11-
DefendantLiberty did nothing to rem edy this.

   72.FERPA:M arch 10*,2017,12:36PV M aly DeacontoLisaSosin andRussellM onroe:
M ary Deacon goeson to statethefollowing:On an emailofM arch 10*,2016,7:51am ,Lllane
stated thatshewasplanning to seek consultation beforedecidingwhetherto attend ameeéng
with faculty laterthatm onth.'' M ary Deacon goeson to explain thatshefeelsthisisa threat

oflegalaction andathreattoher IM aryDeacon'slicensure).However,consultationisakey
partofCounselorEducation,and in factismenéoned 16 ém esin theAmerican Counseling
Association 2014 code ofethics,which govem sM ary Deacon'slicense andwhich Liberty
UniversitiesCounseling program subscribesto.Janebelievestheplain m eaning ofconsultation

withanothercotmseloreducatorwasclear.Thisshowsyetanother timeM aryDeaconjumped
to aconclusion withouthearing a11ofthe evidence andbiasingthoseJanewould betaking her
caseto later.Additionally,thisem ailw asopened atsometim eby Stephany Steger,Title1X,a
possibleindicaion ofbiasintheTitleIX process.


                                                          COM PLAN
                                                               D oe v.Liberty U niversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 39 of 65 Pageid#: 39
                                                                               Page 40 of65



   73.FERPA :On August6,2018,RobertM ullen,Dean ofStudents,wroteto M ark Hine,
SeniorVicePresident:'trfhey haveo/ered severaltim esto hearhercomplainf'.M ark I-
                                                                                Iines
reply,16 minuteslater:LtNice.Butnqtaccordingto her.@''
   74.Afterspeaking toDr.Prideshereturned to thesitebecauseshefeltforced to. The
im plicitthreatwasthatDr.Pridewouldfailherand shewouldbeexpelled. Soon after16
Febrtzary 2016Janew asforcedto involuntarilyresign from herinternship siteasa resultof
LibertyUniversity'sinaction onthism atter.
   75.Theinvoluntaryresignation wasrequiredbecausethew eightofthetraum aon Jane and
herfamily hadcaused greatpsychological,em otionaland physicaldifficulties.Theconénual
degradingpharassm ent,coercion,insultsand untrue statementsby supervisorshad degraded Jane
in amyriad ofpsychological,personal,and professionalways.The abuse degraded herskillsso
thatshehadto startoverwith herprofessionalskillbuilding.Janewasunableto concentrateand
frequently w eepy duetothetraum athatconstantly re-played in hermind. '
                                                                      I'heimpairm ent
caused by theabuseresulted in additionaltaumatherapy even in January 2019.
   76.Janewastold by Dr.Pridethatshew ould havea chanceto expresshersideofthestory at
am eeting oftheremediation comm ittee;however,thisdidnotoccur,and Janew asnevergiven a
chanceto expresshersideofthestory toDr.Pride and/ortherem ediation comm ittee.
   77.However,sincetheremediation comm ittee apparently m etin secret Janedoesnotknow
when them eeting occuaed,who wason theremediation comm ittee,whatspeciscally shewas
alleged tohave done,oreven ifthe rem ediation com mitteeactually m et. Shewastold only that
shehad notbeen ttprofessionaland competent''enough. ltisbelieved by JanethatDr.Pride's
concem swerewholly unsupported particularly sinceJaneneverhad achanceto respond to
specific allegations.
   78.Dr.Pride,Tuesday,April12,2016 5:17PM ,and cc'ingDr.Sosin,andD r.Hinson: R...
Thecoercionw asonly a partofthescenario,notthe complete story...''




                                                       COM PLAN
                                                            D oe v.Liberty U niversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 40 of 65 Pageid#: 40
                                                                              Page41 of65



   79.How ever,according tothe CodeofFederalRegulations,29 CFR 553.101:'Elndividuals
shallbeconsidered volunteersonly wheretheirservicesare oFered freely andwithoutpressure
orcoercion,directorimplied,from an employer.7';
   80.Dr.Plidem ay haveunderstood thatone coercive eventoccurredinstead ofthatm any
coerciveeventsoccurred.However,theCodeofFederalRegulationsstatesthatno coercion is
allowed.
   81.AsfarasJane know s,a signed copy ofthesiterem ediation plan hasneverbeen
forwarded to LibertyUniversity.
   82.Janesigned thisashaving been received only,asperOftice ofPersonnelguidance.
   83.JanefirstletDr.Prideknow thatshedid notagreetotheneed forrem ediation around

mid-December2015(listthisemailandotheremailinM ayorJune2016etc)
   84.Nevertheless,itappearsDr.PridedidnotunderstandthatJane disagreeduntilan
telephoneconversaéon with Jane occurredin AprilorM ay 2016.
   85.From M arch 2016 onwards,Janefeltcontinually belittled and harassed by LU faculty
whokeptparroting back untrue statementsm adeby the supervisorsatthe site.
   86.Janewasneverappraised ofany specifc difficultiesthatledto the C and remediation
otherthan theglobalstatementaKtlack ofprofessionalism and competency''.
   87.Janeisnotawareofwhen therem ediation comm itteem et,who wason theremediation
comm ittee,orany detailsofwhatDr.Prideorotherssubm itted.ThusJanewasneveralloweda
chanceto addressspecificcharges. ThefilesJanereceived viaaFERPA requestin 2019 also did
notcontain any detailsofhow thisdecisionw asm ade.
   88.Janewasdirectedto submitagradeappealdirectly toDr.Prideand Dr.Sosin asthe
Liberty University institutionalformatdid notappearto be agood fk.
   89.In thisemailedgradeappeal,Janenotes,verbaém ,them any defcienciesofthe site,with
referenceto theACES guidelinesabove.


'htps://-   .law.com ell.edu/cfr/texvzg/ss3.101
                                                       COO LM NT
                                                           D oev.Liberty University eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 41 of 65 Pageid#: 41
;
-


                                                                                   Page 42 of65


       90.Atnotim edid Dr.Sosin orDr.PrideaddresstheseRdeficiencies''in anyw ritten
    communication thatJaneisawareof.
       91.Janeattempted totellDr.Prideherside ofthe story on m any occasions,butwasnot
    allowed to do so. Thismeantthattheprocessofgiving Janeagrade, and more importantly,the
    rem ediation process,lacked basicelem entsoffairnessaswellasproceduraland substantive
    due process.
       92.Ultim ately Jane,aspa14ofrem ediation,wasrequired to meetwithDr.Prideeverytwo
    weeksforindividualsupervision. Thiswasuntenable sinceDr.Pride had notresponded to
    herurgentneed forsafety. Still,Jane atlempted to work thingsout.
       93.AsfarasJane lm ow s,Dr.Pridestillbelievesshelefttheintem ship siteofherownfree
    * 11.
       94.Because Janewould haveto be supervisedby Dr.Pride,shewasforced to file additional
    arade apnealsin orderto feelshecould havean em oéonally safeplaceto continueinternship. A
    second issueisthatthe agreementalso required 100% ofsessionsto betaped. Tlliswas
    problem aticbecausethiswould be impossibleatm any sites,such asthe drug and alcoholcenter
    in thetown Janelived in.
       95.Concurrently,after six yearsofteaching U ndergraduate Psychology every 8 w eelks,
    suddenly Janewasnotgiven any m ore classesto teach. Thetiming oflosing incom easan

    Adjunctappearstosubstanéateretaliation.
       96.Dr.M oitinho appealdetailshere.N otethatJaneagain cited standardsthatthesitehad
    notm etathistim efrom otherbestpracticesorguidelines. Onceagain,shewasgiven no specisc

    answerandthesubjectwasnotaddressed.
       97.In em ailwith Dr.Sosin in oraroundJune2016,Dr.Sosin suggestedthatiftherewasany
    harsh treatm entatthesiteJaneshould orcould reportittothelicensing board.
       98.ltappearsthatatno pointdid Dr.Sosin orDr.Pridetakeinto accounttheharsh treatment
    Janestated had occurred atJane'stirstintem ship site.Instead,everything thesite supervisors


                                                           C OO LM N T
                                                                D oe v.Liberty U niversity etal.
     Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 42 of 65 Pageid#: 42
                                                                                 Page 43 of65


stated w asaccepted astrue-a violation by L iberty faculty ofsection F of theA m erican
CounselingAssociation'sethicscode.
   99.      Asaresultand becauseDr.Sosinhad alwaysappearedtobeaperson ofhigh
m oralcharacter,Janetriedto startaconversation with Dr.Sosin aboutthestandardsthathad
been ignoredby faculty atLiberty University. Thiswasagain ignored.
   100.       Instead,D r.M yers asked Jane ifshew asSdsure''these things had occurred,
asthey w ere serious accusations. ThisleftJane unable to find a good answ er as of course
she w ould nothave m ade the accusations ifthere w ere any doubts.
   101.       Retaliation appearstohaveconénued in the Summ erof2016 when Jane notised
Dr.Sosin thatshewasspeaking to TitleIX with intentto fileacom plaintwith theTitleIX oY ce
ofLibçrty University.
   102.       Brittany W ardlaw ofLibertyUniversity TitleIX spoketoJaneon thephone on
oneortwo occasionsin thesummerof2016.Brittany W ardlaw statedthatTitleIX did notapply
sincewhatoccurred offcampus.
   103.       ThisisincorrectbecauseTitle IX states:

       Coverededucationalprogram oractivity(p.48)-tûitiswellestablishedthatthecovered
       education program oractivity encompassesalloftheeducaéonalinstim tion'soperations
       including,butnotlimited to,<% aditionaleducationaloperaéons,faculty and student
       housing,campusshuttlebusservice,cam pusrestaurants,thebookstore,and other
       com mercialactiviées.''
       <çlftherecipientdoeshaveeducation asitsprimary purpose,such ascolleges,
       universities,schooldistlicts,training instim tes,and academies,then thefederalfunds

       resultininstimtion-widecoverage.'' (p.53)
       Q'Itisafamiliarprincipleofstatutory construction thatcourtsshouldgive eFect,if
       possible,to every wordthatCongresshasused in a statute.''



                                                         COO LU T
                                                             Doev.LibertyUniversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 43 of 65 Pageid#: 43
                                                                                  Page44 of65

                     '
               .

   104.       Doevs.M ercy,in 2016 and 2017,makesitclearthatTitleIX appliesto a11
educationalactivities,even interngléps,even when internshipsarenm by ahospital.

   105.       BrittanyW ardlaw then sentJahetoEEOC,whichdidnotevenhavejurisdiction.
SinceBrittany W ardlaw wassupposed to bean expertatTitle 1X,itisbelieved shew ould
know when som ething should or could gotoEEOC.
   106.       During thistim eperiod Jane'sthen m inorchild continued to bein extrem is.
   107.       Sincethe departmentand Title IX wereunwilling orunableto address,oreven
acknow ledgewhathad happened atthe internship site,Janereached outto otherofficeswithin
LibertyUniversity.
   108.       Janeattempted toreportthesituaéon to the ox ce ofdisabilitiesin the Summ erof
2016.Theattem ptw asunsuccessfulasJanewasnotallowedto filea grievancebecauseher
superdsoratthe internship siteperceived thatJanehad adisability.Janeevenwhen 9hesentthe
relevantsections,verbàtim,oftheCodeofFederalRegulationstotheDisabilitiesoffice at
LibertyUniversity,butthe departm entséllrefused to allow Janeto filea complaint.

ReportsofIllegalActivitiesto personnelatLiberty University

   109.       Janeinitially attempted to reportillegalactivity toLiberty University in Sum mer
2016.JaneattemjtedtoreportthatthesitewasbreakingtheCodeofFederalRegulationsas
described above and thatLiberty wouldnothelp Janeleavethesite.Later?Jane included the
Ading Dean ofthe SchoolofBçhavioralSciences,Dr.W arren,in Fall2016.
   110.       Janewastoldby arepresentafve.ofLibertyU niversity'sLegalCounselthat
studentscould notrepol illegalactivities.
   111.       Atno ;me didLiberty University even ask which portion oftheCode ofFederal
RegulationsJanewasreferring to.
   112.       JaneemailedLiberty University faculty on atleastoneoccasion in the summ erof
2016thatshefeltunsaferemrning to theinternship undertheseconditions,and thatsheneeded

additionalsttpportduetothetraumaoftheincidents.Typically,a11studentsare#vensuppolt
                                                         COO LAN
                                                             Doev.LibertyUniversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 44 of 65 Pageid#: 44
                                                                                    >           N

                                                                                 Page 45 of65



asJanewasgivenin herpreviouspracticum throughD r.Jenkins.Thisdid nothappen-another
ethicsviolation.
   l13.       Janefeltthatifanythinguntow ard wereto ocouratanintem ship site,shewould
beunprotected. M oreover,sinceJanehad notreceived dueprocessinthepreviouscom plaint,
Janefeared shewould beillegally expelled in an arbitrary and capriciousmanner.
              Janeattemptedto contactDr.Deacon sinceDr.D eacon wasCACREP coordinator
atLiberty University. Liberty University had already received CACREP accreditaéon forone
graduatecounseling programm ing andwasworking on gettingtheprogram Janew asin
accreditedby CACREP aswell.
              Janebelievedthatthesituationthathad occurred wasan egregiouslack of
following theACA 2014 codeofethicspthesyllabusandthecourse manual.
   116.       AsCACREP coordinatorforLiberty University,JanebelievedDr.Deacon would
appreciatethe seriousnessofthese allegationsand rightthesituation.Janebelievedthatifthese
issueswerenotaddressed,itw asunlikely CACREP accreditation could occurand/orbe
sustained overtim e.lnitialrequestswerem etwith silence.
              W hen Dr.D eacon Gnally answered,Jane'srequestsforsupportwerenoteven
acknowledged. Therewasonly strictconcern thatevery detailoftherem ediaéon planbe
followedgqandthatDr.Deaconneededtospeaktothosewhomadetheremediationplaninorder
tounderstandit.

   ll8.       JanewastoldthatamistakecouldnothavebeenmadeE).
              Dr.Deacon thenbecam ehernew internship supervisoratLiberty University.
   120.       Janebeganhersecondinternship asan intern forW in4Life,underthe site
supervisor,on oraround lateAugustorearly September2016.Jane startedtheinternship attlzis
pointonly becausepapelw ork from Dr.Sosin and Dr.Prideallowed only Summ erorFall2016
asthe datesto re-startinternship.
              Janewasundersevereand unreasonablestressduetotheseveretraumathathad
occurred,DefendantLiberty'srefusalto addresstheissuesatherpreviousintenzship site,and
                                                       COO LM NT
                                                           Doev.LibertyU niversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 45 of 65 Pageid#: 45
                                                                             Page46 of65



DefendantLiberty'sconstantly bringing up thenegativeanduntruthfulcomm entsm adeby the
previoussupervisors. Thisconstantstling ofuntruecomm entswasyetanotherconstant
reminderofthetraumafc eventsthathad occurred.
   122.      Janespentthemonth ofSeptemberpaswellasaweek before the sem esterstarted,
workingwith herexternalsupervisorto rebuild shattered self-confdence- confidencethathad
been shattered by the previousinternship site and Liberty's poor response.
   123.      ln mid-septemberJanesubm itted a quarterly sum mary from herexternal
supervisor,toDr.D eacon. Janecc'ed herexternalsupervisoron theemail.DespiteJane's
externalsupervisorhaving been cc'ed on theem ailJane'sexternalsupervisortold JaneDr.
Deacon had contacted herto ensurethattheevaluation had really written whatshehadwritten.
Itseem sthatsinc:Janehad received avery good evaluation from herexlernalsupervisor,Dr.
Deacon imm ediatelv iumped to theconclusion thattheevaluation wasfake.
   124.      Around 29 September2016,Janeand herfamily becam eembroiled in aSocial
Service'scase dueto herchild'sm entaldisorder.Thisraisedthe severeandunreasonable stress
levelevenhigher.Thiscasewassimilarto,butlessseverethan,anotherlocalcasejustbeen
resolvedE.Jane'syoungestchildisjustnow beginningtogetoverthefearsshehadbecause
apparently SocialServicesasked herifshewanted anew family.The severe acting outthat
occurred dueto thefearthisengendered in heryoungerchild1edtotwo psych-related
Emergency Room visitseven aslateasFall2018.

   125.      ThisrequiredJanetobeasudden singleparent,working30hoursaweek taking
childrento2ormorepsychologicalappointmentsaweek,jugglingtheveryrealpossibility she
would haveto separatefrom herhusband,attem pting to keepherolderchild from being forcibly
ldssed in PublicSchool,andfinding outheroldestchild hadbeen m olested atasumm ercamp in
2015.



.hlos://- .postandcouier.coe news/sc-toddler-remrned-to-parents-after-l
                                                                      'udqe-inds-no-
m erit/article 31736a7a-258e-11e9-91 9-1f578600f460.11tm 1
                                                      COO LM NT
                                                          D oe v.Liberty U niversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 46 of 65 Pageid#: 46
                                                                                Page 47 of65



   126.       D r.D eacon didknow abputseveraloftheintensestressesJanem ostparticularly
aboutthe stressshewasunderduetothe abuseatthepreviousintem ship site.
   127.       Aspartofputting togetherafinalgradeappealtoD eanW arren,Janealso
attem pted to notify theActingD ean ofthe SchoolofBehavioralSciences,Dr.W arren,inFall
2016.
   128.       Oneorm oreLiberty faculty memberiiled am apdatedrepol'twiththeLU police

departmentasJanehadjustfoundoutherchildhadbeenmolestedatsummercamparound 18
monthspreviously.
   129.       Papem orkfrom theLU polioedepartm entstatethatJane seem ed m oreconcem ed
aboutgettinghelp with internship thanwith the situation wit,hherdaughter.
   130.       ThiswasnaturalbecauseJanewasalreadyjugglingthesituationwithher
daughterand had aplan forward,whileJane stilldid notknow how toreportthecrime,or
potentialcrim e,thathadoccurredpreviously atherinternship site so sheaskedthepolice
depm ment.
   131.       Dr.W an'
                     en and/orotherLiberty individualsapparently reported thisbecause of
DefendantLiberty had madethem mandatedreporters.Thus,the failure ofLiberty em ployees
to even Flle a reportas m andated reportersuntilSum m er 2018 - around two and a half
yearsIater - is inexcusable.
   132.       In violation ofLU policy,D r.D eacon did notallow Jane to w ithdraw from
the course.
              Instead,Janewasgiven shortly thereafter,aletterofconcern,em ailedby
administrativepersonnelon D ecem ber5'
                                     h,2016 butdated intem ally asDecem ber6*,2016,
stating thatitleadership''wasconcem ed she did nothaveenough Kiem otionalregulation''.
              W hen Jane attemptedto speakto Dr.Sosin viaem ailaboutseveraluntruthsin the
email,shewasnotallowed to listtheuntlm hs,butinstead told only to rettzl'
                                                                        n to internship.One
oftheissuesthatJanewanted to clarify with ttleadership7',butwasnotallowed to,wasthat


                                                        COM PLM NT
                                                             Doev.LibertyUniversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 47 of 65 Pageid#: 47
                                                                                 Page48 of65



leadersllip ofthe SchoolofCounselorEducatîon stated shewasdonehergrade appealswhen she
wasnot.
   135.       Accordingly,Janeforfeited herfinalgradeappeal- which seem ed to bethelast
possibleplaceto reportabuse- dueto theintim idation inherentin theletterofç'concern''.
   136.       M any timesoverthepast2.5years,Janehasasked forthe lack ofsafety/abuseto
beaddressed.H owever,iftheem ailw asretum ed,itwould talk only aboutthegradeappeals.
              Janealso forfeitedthei&generalcomplaint''thatshehad sentthroughtheStudent
Advocate'softlcethatday,asshebelieved shewouldbeexpelledifshecontinued it.
   138.       W hen thestudentadvocate asked herifshe metto cancelthe generalcomplaint
Janestated shehad cancelled itdueto thedepar% ent'sKtletlerofconcenf'.Janeprayedthatthe
studentadvocatewould takethecomplaintto hersupervisors,butapparently theSm dent
Advocate did not.Note:Janebelievesthatshestated in theletterthatshehadwithdrawn the
complaintdueto retaliation from thedepartm entbutmustcheck heremailto be sure.
   139.       Concurrently to asldng forawithdraw around November24*,2016,Jane emailed
Dr.Prideto doublecheck thatitwasperm issibleto begintogetadditionalhoursin apartnership
between W inzi ifeand ShieldM inistries,ofCharleston,SC.Dr.Pride did notchooseto answer
foraroundten days;nevertheless,Janebelieved shewasw ithin boundsofhisemailofearly
Decemberaswellaspreviouscommunicatesfrom Spring 2016.
   140.       Jane and hersitesupervisormetwith Shield M inistriesandDavid Truluck of
ShieldM inistrieswho verbally agreedto thispartnership.
   141.       Anotherexampleofretaliation thatoccurred atthistimeisthatD r.Sosin told the
Bureau ofPersonnellnspectorGeneralthatJanehad notreported abuseatthe sitein Charleston
untilaftersheleftthesite.Additionally,Dr.Sosin reportedthateverythingattheIsitelwas
done according to the syllabus,m anualand currentstandards. N ote thatabove listsm any
standardsthatw ere notm et by the site and indeed,notm etby Liberty U niversity
personnel,including D r.Sosin. Itappearsthiskeptthe Inspector G eneralom ce from
doing a com plete investigation.
                                                          COM PLAN
                                                               D oe v.Liberty U niversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 48 of 65 Pageid#: 48
                                                                                   Page49 of65


   142.       Ste ng in early January 2017,Janeinsisted on geë ng everytbing in writing from
ShieldM inistrieseventhough hersite superdsordid notbelieveitto be necessary Shew as
                                                                               .



unableto getcooperation from David Truluck inthisendeavor.
   143.       Subsequently,Jane discoveredD avid Truluck wason theregistered sex offender
listin South Carolina. Shealso found David Tm luck to be extremely erratic.
                                                                          ' Thisbehaviorhas
                                               '                                   ,

alsù been documented toLiberty by others,such asJane'ssite supervisoraswellasalicensed
professionalcounselorwho isaFaculty EmeritusatClem son University.g
   144.       W hen Jane'sextem alsupervisorand JanenotiGedD r.D eacon ofLiberty
University thatthepaM ership between W inzi ifeand Shield M irlistrieswasbeing dissolved due
to multipleissues,Dr.Deacon began im m ediately to investigateJane,notthe site. She
quickly cametotheconclusion thatJanehadan 'Kunauthorized intem ship site''>tookthe situation
to Dr.Sosin,and gaveJane,an F - and expulsion,withouteven speaking toJane'ssite
supervisorr
   145.       Taneremained confusedbecausetherewereNO definitionsorexamplesin the
m anualsthatwouldm akeitseem thatcounseling throughW in4Life atShield M inistrieswasan
uunauthorized intem ship site''and asfarasshe could tellshehad followedD r.Pride'sguidance.
Janewrotethisem ailtoDr.Pride asaCYA so thatDr.Pridecould explicitly confirm wasbeing
notifed ofthe sim ation aswellas
EXAU LES OF RETATM H ON FOR A TTEM PTG G TO Fm E A TITLE IX REPORT
    146.      Jane believes thisw as an exam ple of retaliation for Janessattem ptto flle a
TitleW complaint.Otherretaliation seem stohaveoccurred in2018 and 2019 aswell.
              Subsequently DefendantLiberty changed coursem anualto clarify thatcounseling
Withinthe sam einternship,atadifferentsite,alsorequiresapproval.Ifthishad been written at
the tim e Jane took this course,she w ould never have counseled atShield M inistriesw ithout
hearing from D efendantPride.


shttp://sconsled.sc.Rov
                                                        COO LAW T
                                                            Doev.Liberty University eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 49 of 65 Pageid#: 49
                                                                                Page 50 of65


   148.       Currently theTitleIX om ce hasnoteven acknowledged receiptofJane's
attem ptto reopen the Title IX case in February 2019,even though Jane w as told by the
Title IX om ce thatshe could reopen the com plaintRatany tim e''.
   149.       lttook approximately 3 weeksforJane'ssitesupervisorto even getin touch
withD r.PrideatLiberty University becauseapparently hewould notansw erhercallsoremails.
Atthatpoint,Dr.Deacon spoketo Jane'ssite supervisor.
   150.       Itappeared in arecordedm eeting withfaculty in IateM arch,2017,thatfaculty
did notbelieveJanehad been abused atthe internship site;the audiotape isstilltoo painful
for JanetoIisten to.W hen astatem entwasm adeon the audio staéng Janesaid shehadn'tsaid
shehadbeen abuseduntilaftershew asgiven a C,Jane stated thatshethoughttheemailsshehad
senthad beeh clear.
              Anothertim ethatspring,Dr.Sosin told Janenotto botherwith an appeal
because a decision had already been m ade.However,when Jane stated shehadnoteven been
ableto presentevidence- such asem ailsaboutthepartnership with David Truluck - shewas
toldto includeitin the appeal.
              Thelasttime she re-sentone an em ailto Dr.Sosin because itappeared theem ail
had accidentally been sentonly toD r.Pride,Janereceived allemailfrom theProvoststating a11
academicappealswereover.
   153.       Onceagain,itappearedthatan academ ic appealwastheonly way to report
abuseatLiberty.
SAU LE I'RREGULARITIES IN LD ERW 'S RESPON SES TO SARAH 'S APPEAT,S.

              Duringtlzisperiod,academ icappealsconénued slowly.Jane'schild was
sexually assaulted in M ay 2017,but she w as not allow ed additionaltim e to prepare the
appeal,even asherchild wasin thementalhospitaltwice in six weeks.
   155.       Incorrectand misleading statementsweremadeon appealreplies,such asthat
Janehadbeen tidismissed''from an intem ship siteby David Truluck,when acm ally,Jane and
Jane'sexternalsupervisorhad dissolved thepartnersllip.David Truluck stated thattherewasno
                                                        COM PLM NT
                                                             Doev.Liberty Urliversity etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 50 of 65 Pageid#: 50
                                                                               Page 51of65



pm nership andLU faculty took thisastruth,ratherth= believing,oreven contacéng,Jane's
sitesupervisor.
   156.      In 2018,LibertyUniversitytook aroundten daysto even look atJane'sTitleIX
complaint.They then asked along listofquestionsto Jane. W hen Janestated sheneededm ore
tim edueto herhusband'shospitalization and/orsurgery thatday than theTitle IX officewanted
to provide,i.e.,som ewherearound 2 weeks,DefendantLD ERTY closed thecom plaintandtold
Janeshecould re-open itlater- which did notoccur.
   157.      An individualwhow asorisaTitleIX oY ce employeenoéfied theProvostthat
Janewasconsideling subm ië ng a complaint an intimidatingviolation ofoonfdentiality and an
example ofdefam ation in Sum m er 2018. Thisperson nevertold methey spoketotheProvost
butinstead waited fortheProvostto inform m e ofthis.
   158.      Liberty Universityw ould only allow Janeto em ailwith anunnam ed lnvestigator;
talking with theinvestigator,forinstance,by phonewasnotallowed. Liberty'spoliciesallow a      ,
reporttobemadeorally aswell. Thiswasan additionalfactorthatmade itvery hard to subm ita
complaintasdescribingtraum atic experienceson papercanbealmostim possible asitisoverly
traumatic.
   159.       Janelastappealedto Jerry FalwellofLiberty University on oraroundOctober26,
2018,notifying him thatattemptsto fileaTitleIX complaintwith Liberty University in 2016
and2018hadbeen unsuccessful. Janem ade surethatsheincluded thelack ofsafety in her
em ailstoDr.Falw ellandto DavidCon'y,generalcounsel.
W R ISTLEBLOW G G CONCERNS
   160.       In thefallof2018,Liberty University'swhistleblowing officerefused to address
theseissueswhenthey werealerted.Instead,they choseto send Janeback toal1theplacesIhad
already gone,such asTitle1X,disabilitiesoftice,etc.W hen Janestated shehad already done a11
ofthosethings,andthatwaswhy Janethoughtthiswaswhistleblowing case she received no




                                                       C OO LAN
                                                            D oev.Liberty University eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 51 of 65 Pageid#: 51
                                                                                  Page 52 of65


reply.Ifthewhistleblow ing oo ceisonly goingto refersm dentsback to already existing
resources,then thewhistleblowing om ceisnotatruewhistleblow ing ox ce.

   161.       Acùordingtoanemailreceivedb# Jane,thewhistleblowingom cedoesnot
intendtoaidresswhistleblowingconcerns.Instead,theofïice
                                                      'directsstudentstoreasonable
resources- which Jane'had already visited.
   162.       According toFERPA docum entation receivedin 2019,thewhistleblowing office
prom ised Jane confidentiality w hile im m ediately sending her em ailto the Liberty
A dm inistration.
   163.       ln 2018,shew astoldby theTitleIX offcethattherecord statedthatshehad not
completed,subm itting hercomplaintin 2016.Janereceivedlittleresponsewhen shesentthem
back emailsto thecontrary. Itbegan tofeelvery unsfetoreportto adepnrtmentthathad not
helped previously - and atthispointw ould noteven 1etherknow thenam eoftheLiberty
employee shewasem ailing with.

SUM M ARY OF THE CA SE FACTOWS
   164.       ln summ ary,when Janereported a situaéon with an abusive intem ship supervisor
athersite.Liberty did notrespond,even though m andated reportersw ere noéfied multiple
times.Thisexposedhertofurtherabuseatherinternship site,increasingherfearandsubjective
feeling ofsafety atherinternship site.
                                     'Thisalso IeftJanewondering ifshereturned to
iniernship inthefuture,ifshewould beprotected orifshewouldfaceahostileeducational
environm eptfrom Liberty faculty.Finally,Japequitthe siteto preserveherphysicaland
m entalhealth and to preservewhatwasleftofherprofessionalcompetency and to spend
additionaltim ewith fam ily,and a daughterin exlremis,which couldnotoccurduetoLiberty's
inaction.
    165.       Liberty University refused toinvestigate,sending heraroundin circlestmtilshe
arrivedback atthesamexoftscethathad already nothelped.Attemptsto subm itaTitleIX
inveségaéon in thesumm erof2016 resulted in retaliation.Jane attempted to reportthe


                                                         COO LAW T
                                                             D 0eV.Liberty University etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 52 of 65 Pageid#: 52
                                                                                    Page 53 of65



.   retaliationto Liberty in 2018,butwashampered by Liberty'srefusalto communicate orally with
    Janeinstead ofviaem ail. Thiswasaviolation ofLiberty'spolicy.Jane'sexperiencewas
    constantly minim izedby Liberty faculty,who werenotified multipletimesthatJanefeltunsafe
    returning to internship.
       166.       Liberty then choseto expelJanebased on theword ofan individualwho Jane's
    externalsupervisorhad previously described asRerratic.'' Janewasnoteven allowed topresent
    hercasebeforethe expulsion occurred.Appealsw ereconstantly m arked by new information,
    infonnation used thathad been created up to 5vemonthsaftertheexpulsion,andintbnnation or
    allegationspreviously unknown to Jane,asshewasnoteven given alistofallegations. Thus,
    some allegations,and somedisclimination,werenoteven known untilJanefiled aFERPA
    requestin 2019.'l'heextrem etaum aofthissim ation from Fall2015tothe present1edto
    physicaland em otionaldiffculties,increased thedix cultiesin thefamily dealing with a
    disabledchild...
       167.       LD ERTY 'STitle IX refusedto processJane'sTitleIX complaint,in 2016,2018,

        or2019.

        168.       Janewasretaliated againstforsubm itting aTitleIX com plaint.
                   Janeattemptedto resubmitcom plaintin Summ er2018 only to discoverthe
    docum entation TitleIX keptdiffered from theemailsshehad received from TitleIX in2016.
        170.      Em ailsshowingLU decidednotto talk to her.
                   Janeattem pted to resubmitherTitleIX Complaintin February 2019,butthisw as
    ignored.
        172.       LD ERTY CES faculty abusedpow erand authority and may even beclim inal
    behavior.
                   LD ERTY CESutilized aflawed rem ediation process,litlered withblatant
    proceduraland substantivedueprocessthateven includedblatantuntnzths.
        174.       LIBERTY CES disregarded itsown written processesand procedures.

                                                            COO LM NT
                                                                Doev.Liberty University eta1.
     Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 53 of 65 Pageid#: 53
                                                                               Page 54 of65



               LD ERTY CES ignoreda student'sattem ptsto reportillegal/violationsofthe
Code ofFederalRegulations.
   176.        TheconductofLD ER'
                                I'
                                 Y CESisso brazen,pervasive,and intentionalthatit
evidencesaclimateand cultureofsystemicincompetencewithin LD ERTY'Sentire Schoolof

BehavioralSciences(SBS),tothedetrimentofstudentsandtheirclientsbothnow andinthe
future.
   177.        The conductofLIBERTY CES isbrazen,pervasive,and intentional.CES
Faculty did notrecognizesignsofkaum a,eventhough m any had advanced trainingin trauma
and a11Faculty hadatleastsometraining in taum a.M andated reportersdid notsend reportsof
evrntsthatoccurredin January andFebrualy 2016 untilSummer2018.
   178.        LD ERTY CES faculty failedto follow thewritten policiesand procçduresthat
had been written by the CES department.
   179.        BeyondtheCES faculty,Liberty employeesappearto nothavefollow edLiberty's
proceduresin multipledepartm ents.
   180.        Itsattaclts on Jane constitute harassm ent,defam ation#erse,negligence,
intentionalinnection ofem otionaldistress,and retaliation for the exercise ofllrst
am endm entrightsthatLIBERTV had preserved foritsstudents. Thisintentional,deliberate
andm aliciousconspiracy retaliated againstJaneatevery tul'n toharm Janepersonally and
professionally aswellasharm ing Jane'sfam ily.
   181.        Liberty'sattackson Janewere arbitrary and capricious,asJanewasnotallowed
topresentevidenceto therem ediation committeeand did noteven receivealistofthe
allegationsagainstherso thp,
                           tJane could prepareevidenceproperly.CaseIaw showsthat
disciplinary actions,involving expulsion,require m uch m ore due process than ttacadem ic''
actions.
    182.       Told notto botherappealing asthedepartmenthad madeup itsm ind - andtold to
putdocum entsDr.Deacon hadhurried by in the appeal- which they had said would notbe
listened to.
                                                       C OO LM N T
                                                            D oe v.Liberty U niversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 54 of 65 Pageid#: 54
                                                                                Page 55 of65



   183.       ln addition ittook fivem onthsforDr.Deacon to even preparea survey ofJane's

counselingabilities.Thus,Dr.Deacon wascreatingartifactstojustifydecisionsshehad
previously m ade.Dr.D eacon markedJane'sskillsm arkedly low erthan Jane'sextem al
supervisorhad on two occasions. Thisisevidenceofbiasaswell asretaliation for
attem pting to file a com plaintw ith Title IX.
   184.       LIBER T Y C ES'Sactionsin this case are a ilagrantviolation,intentionaland
system ic violation ofthe Janes's rights in egregiousviolation ofLD ER IN 'S ow n policies
and procedures,going back over three years.
   1B5.       An inoidentreportwasputinthe system regarding Jane.However,Janewas
nevernotised ofthis,and did notknow abouttheexistence oftheincidentreportuntilFebruary
2019,when itappeared in thedocum entsJanehad requested viaFERPA. Janestillhasnot
received acopy oftheincidentreport.Liberty'sCES seem sto comm only utilize secret
rem ediation m eetings,createsno notesoreven specisc allegationsfrom remediation m eetings,
andutilizesreportswlitten fterthefact(suchasbyDr.Deacon)tosubstanéatethegrade
   186.       LD ERTY CES hasadded additionaldocum entation to itsnew estinternslaip
m anual,which ifithad existed in previousm anualswould havem adeitclearthatthe student
wasunauthorizedto work atthe sam esite ata differentaddress.
   187.       LY ERTY CES,dueto i11* 11,m alice,willfularrogance evincesacom plete
inability to identify acmalproblematic studentbehaviororto addressproblem aticfaculty
behavior,aswellasextrem ely selective application ofthe ''rem ediation''process.Thissystemic
inability by LY ERTY CES faculty to adheretoitsown wlitten policiesisproblem aticbased on

ethicalconcerns(AmericanCounseling Association2014 codeofethics)aswellasstandards
required foraccreditation boards,such as....
    188.       Thewritten record substanéatesasystem ic pattern ofgrossnegligenceon thepart
ofLiberty University faculty.




                                                        C OM PLAIN T
                                                              D oev.Liberty University eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 55 of 65 Pageid#: 55
                                                                                  Page 56 of65



                                        DAM A GES
                                          CO U N T I
                         DEFENDANT LIBERW UNW ERSIW

            AM ERICANSW l'l'
                           l'lDISABILITY SACT (1990)asamended(2008)

                     AssociationalDiscrimination& disabilityofseI9
   189.       Theforegoing allegaéonsareincorporated herein by reference.
   190.       AsaresultofLiberty'sinaction,Janehad a disability from thetraum athathad
occurredaswellasadditionaltraum adueto Liberty'scontinuinglack ofbasic considerationto
thestudent'spointofview .
              Previously,in 2016,theDisability oc ce atLiberty University had refused to
allow Janeto file acom plaint.
   192.       LD ERTY CES itselfcreatedtlzishostile educationalenvironmentasdetailed
above.
   193.       LIBERTY discriminated againstJaneforhaving adisabled child.

                                         C O UN T H

V iolation ofTitleIX ofthe Education A m endm enl of 1972 as am ended by the C ivilR ights

                                 Act,20U.S.C.j1681etseq.
   194.       Theforegoing allegaéonsare incorporatedherein by reference.
   195.     TitleIX oftheEducationActAmendmentof1972,20U.S.C.j1681(a)(1988),
alsoknownast'TitlelX>77providesinrelevantpartf'lnlopersonintheUnitedStatesshall,onthe
basisofsex beexcludedfrom participationin,bedeniedthebenefitsof,orbesubjectedto
discrim ination underany education progrnm oractivity receiving federalassistance.''
   196.       TitleIX isenforceablethrough an im plied rightofaction affording an individual
discrimination dueto hisorhergenderpecuniary damagesand equitablerelief.Retaliation


                                                         COO LM NT
                                                             D oe v.Liberty U niversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 56 of 65 Pageid#: 56
                                                                                     Page57 of65


         197.     LD FA TY receivesfederalfunding in variousforms,including,butnotlimited to
federalsmdentloans.LIBER'I-Y hasdiscrim inated againstJane, on the basisofhersex,tlzrough
itsdiscriminatory,inequitableimplementation ofLm ERTY'Srem ediation processagainstJane.

ThissubjectedJanetodifferentrulesthanthoseofhermaleclassmates.
         198.     LY ERTY hasretaliated againstJane forsubm ission ofaTitleIX complaint.
         199.     In disciplinaryproceedings,theUniversity mustprovide afairand equitable
process- notonethatisarbitrary and capricious- fortheaccused and Kçm ustformulate,interpret
and apply itsrulesso astoprotectacadem icfreedom and freespeech rights.''Additionally K&in
both public and privateschools,additionalorseparate rightsmay becreated for...studentsby
     instittztionalregulationsand policies,such as ...studenthandbooks...'7 ttM breover,in
.. . .



regulatingthe conductofitsstudentsand faculty topreventorredressdiscrim ination proilibited

byTitleIX (e.g.,respondingtoharassmentthatissuY ciently seliousastocreateahostile
environment),aschoolmustformulate,interpretandapplyitsrulessoastoprotectacademic
freedom and freespeech rights.''See
hhps://-
'               z.ed.qov/abouvofsces/lisvocr/docs/sha ide.htm l.
         200.     LY ERTY CES itselfcreatethishostile educationalenvironmentasdetailed
above.

         201.     A universityviolatesTitleIX regulationswhenitsubjectsstudentsK&toseparateor
differentmlesorbehavior,sanctionsorothertreatment...''(C.F.R.1211.40O(b)(4)..
         202.     TheaboveeventsevidencethatJane,afemalestudentpw astreated differently,to
herdetriment,on multipleoccasions.
         203.     LD ERTY furtherviolated TitleIX by failing to accordJanetheopportunity to
com pletesubm ission ofaTitleIX casétllrough itsTitleIX office.
         204.     LD ERTY flm herviolated TitleIX by failing to accord Janetheopportunity to
respond totheallegationsthatsupposedly 1ed to herrem ediation andto herousterfrom the
LD ERY CES program .


                                                            C OM PLM NT
                                                                  Doev.Liberty University etal.
    Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 57 of 65 Pageid#: 57
                                                                             page 58 of65



   205.      LY ERTY violated TitleIX by notkeeping a TitleIX com plaintconfdentialand
indeed by sending an emailto alertoneofthedefendantsthata casewasbrewing.
   206.      LD ERTY violated TitleIX by noteven givingJaneasumm aly oftheallegations
againsthersothatshe couldprepare asufficientdefense.
   207.      LY ERTY violated TitleIX by notallowing Janeto presenthercasein personto
Dr.M oitinho on two occasions,asw ellasto Dr.Boatner,and Dr.M yers.
   208.      LD ERTY did noteven follow thepreponderanceofevidencestandard on
multipleoccasions,yettook no correctiveaction.Given thepowerdiFerentialbetween Janeand
heraccusers,LIBERTY should have atminimum used theK'clearand convincing';standard of
proofto mitigate atleastto som eextentthelack ofdue process. SeeBrandeis,supra.
   209.      Janefiled aFERPA requestfora11records- quotehere- yetdidnotreceive al1
records.Citeafew caseshere.
   210.      The outcom eoftheEKlkem ediation''processwasfundam entally tlawed aswellas

clearly erroneous,arbitraryandcapricious.LD ERTY wasonnotice(supply documentation)
aboutmany proceduralirregulalitiesyetrefused to correctthem .Thisseveredenialofdue
process-pervasiveand objective- deniedJaneequalaccesstoeducationasTitleIX guarantees.
                                      CO U N T III

                                   B reach ofcontract

   211.      Theforegoing allegationsareincorporated herein by reference.
   212.      Plaintiffintendsto show thatatal1tim esrelevanthereto,acontractual
relationship existed between LD ERTY and JanethroughLIBERTY'S2016-2017 PhD CES

(KKCESHandbook'')andHonorCode.
   213.      Thoughthishonorablecourthasdismissed sim ilarclaim sinvolving LD ERTY in

thepast(i.e.,CameronJackson v.Liberty University etal.,Case6:1%cv-00041-NK&1-RSB),this
caseisuniqueand distinguishable.


                                                       COO LAN
                                                           Doev.LibertyUniversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 58 of 65 Pageid#: 58
                                                                                  Page 59 of65


   214.      ThePhD CES program Janewasenrolled untilSpring 2017 had already started
theprocessofaccreditaion. Theprocesswasstarted by the subm ission ofthe self-study.The
application forAccreditation underthe2016 Standards,available atCACREP.org,requiresthe
organization to abideby allCACREP standards,starting withwhentheself-study wassubmitted:

             Q'TOinsure the integrity ofthisprocess,itisimperativethatprofessionalconduct
             be exemplified in the application and self-study m atelialssubmitted to
             CACREP....Fortheprocesstobeefrectiveandfair,itmustfollow the
             established review proceduresandtheinformation submitted during thereview
             processmustbebased on clearstatementsand docum entation describing how the
             program operates.Theself-study narraéveand supporting evidencemustnot
             m isrepresenttheprogram by implying resourcesorany levelofstrengthsthat
              exceedtheprogram 'slevelofoperation.''


      Furtherm ore,in policiescoveringthepre-application and applicaéon review stageson
      CACREP'Swebsite,standard 1.a.Integrity ofprocess,repeatsvirtually the sam ewording,
      furtherunderlining the importanceoftllisstandard.
      Finally,according to CACREP.org'slisting ofCACREP accredited program s,graduates
      areretroactively ableto statethey atlended aCACREP program ifthey graduatedafter
      July 12,2016,with sitevisitSeptember2017 according toLiberty's2017-2018Annual
      AnnualReport2016-17 Assessm entCycleData              :https://www.libertv.edu/behavioral-
      sciences/counselor-ed/wp-content/uploads/sites/lg/zol8/lz/s.l CES 2017-
      18 AnnualReport.pdf).
   215.       SinceDr.Deacon isthesite coordinatorforCACREP andDr.Pride and Dr.Sosin
arepartoftheleadership team,al1ofthem musthaveseen theserequirementsand thushad
knowledgethatthey w erebindingLiberty andthem selvestotheserequirem ents.



                                                          C OW LU T
                                                               Doev.Liberty University etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 59 of 65 Pageid#: 59
                                                                                   Page 60 of65



   216.       Thisagreementisbinding on Liberty becausewithouthaving signed thispolicy,
Liberty would nothavethisaccreditafon.
   217.       CACREP thusrequiresthatLiberty strictly abideby theUniversity'sow nwritten
policies. Specifcally,Section 1.N oftheSection AcademicU nitofCACREP'S document:

      t'Thestudenthr dbookincludes(1)themissionstatementoftheacademictmitandprogram
      objectives,(2)infonuationaboutprofessionalcounselingorganizations,opportunitiesfor
      professionalinvolvement,andactivitiesappropriateforstudents,(3)matriculation
      requirements,(4)expectationsofsmdents,(5)academicappealpolicy,(6)written
      endorsementpolicy explainingtheprocedtlresforrecommending studentsforcredentialing

      andemployment,and(7)policyforstudentretention,remediation,anddismissalfrom the
      program .
      Counseloreducationprogrnm shaveandfollow apolicy forsm dentretention,rem ediation,
      and dism issal9om the progrnm consistentwitllinstitutionaldue processpolicies and w1t.
                                                                                           11the
      counseling profession's ethicalcodesand standardsofpracéce.'L
   218.       Furthermore,asaPhD CES student,Janehad reason tobelievethatDr.Deacon,
Dr.Plide and Dr.Sosin would follow the due processrequiredby theHandbook.
   219.       TheCodeofVirginia j55-22KKAnimmediateestateorinterestinorthebenefit
ofacondition respecting any estatem ay betaken by aperson underan instm m ent,althoug,
                                                                                     h he
benota party thereto;andifacovenantorprom isebe made forthebepeft,in wholeorin part,

ofapersonwithwhom itisnotmade,orwithwhom itismadejointlywithothers,suchperson,
whethernamed in theinstrum entornot,m ay maintain in ilisown nameany action thereon which
hem ightm aintain in caseithad been m adewith him only and theconsideration had m oved from
him to the party m aking such covenantorprom ise.In such action the covenantor orprom isor
shallbepennitted to m akçalldefenseshem ay have,notonly againstthe covenantee or
promisee,butagainstsuch beneficiary asw ell.''
   220.       Liberty also breached itsconkactwithW inzi ifewhen itwasunilaterally
canceled,despitetheterm softhecontractnotallowing this.
                                                          C OO LM NT
                                                               Doev.Liberty University eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 60 of 65 Pageid#: 60
                                                                                Page 61 of65



   221.       Asaresultoftheforgoing,Janeisentitled todamages,the am ountto be
determined attrial.
   222.

                                         C ountW


                         Torturous interference w ith business practices
   223.       Theforegoing allegaéonsare incop orated herein by reference.
   224.       Plaintifrbelievesandintendsto show thatone orm oreofthese defendantsdid in
factinterferewith herability to practiceherbusinessin amannerw ilich isdetrim entaland
thereforetortious.
   225.       Asaresultofthe forgoing,Jane isentitledto dam ages,theam ountto be
determ inedattrial.
                                             CountV
                      Breach ofthe covenantofgood faith and fairdealing
   226.       Theforegoing allegaéonsareincorporated herein by reference.
   227.       PlaintiF believesandintendsto show thatoneormoreofthe defendantsbreached
the covenantofgood faith and fairdealing.
   228.       Asa resultoftheforgoing,Janeisentitled todamages,theam ountto be
determined attrial.
                                            CountV.I
                          Torturous interference w ith business practices
   229.       Theforegoing allegaéonsareincorporated herein by reference.
   230.       Plainti/ believesand intendsto show thatoneorm oreofthesedefendants did in
factinterferewith herability topracticeherbusinessin am annerwllich isdetdm entaland
thereforetortious.
   231.       Asaresultoftheforgoing,Janeisentitledto dam ages,the am ountto be
determ inedattrial.

                                                        COO LAJNT
                                                            Doev.Liberty University etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 61 of 65 Pageid#: 61
                                                                                     Page 62 of65



                                                 C ountV H
                                                 N egligence
       232.        Theforegoing allegaéonsare incorporatedherein by reference.
          PlaintiF believesandintendsto show thatone orm oredefendantsbreached theduty of
           Care.

       233.        Asaresultoftheforgoing,Jane isentitledto dam ages,theam ounttobe
    determined attrial.
                                                 CountVlll
                                                 D efam ation

       234.        Theforegoing Zlegaéonsareincorporated herein by reference.
           Plaintif believesand intendsto show
       235.        Oneorm oredefendantsdefnmed Jane,asrecently asFall2018.
       236.        Asa resultoftheforgoing,Janeisentitled to damages,theamôuntto be
    detenuined attrial.


                                                  CountIX
                                            D efam ation#crse
                   Theforegoing allegaéonsareincorporated herein by reference.
       238.        PlaintiF believeand intendsto show thatoneormore defendantsbreachedthe
.
    duty ofcarerequired.
       239.        0neorm oredefendantsdefnmed Jane,asrecently asFall2018.
       240.        Asaresultoftheforgoing,Janeisentitled to dam ages,theam ountto be
    determ inedattrial.




                                                                COM PLA m T
                                                                     Doev.LibertyUniversity etal.
     Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 62 of 65 Pageid#: 62
                                                                              Page 63 of65



                                              CountX
                                    Civiland Statutory Conspiracy
   241.       Theforegoing Zlegaéonsareincorporated herein by reference.plaintiF believes
andintendsto show thatmorethan one ofthe defendantswasinvolved in aconspiracy.
   242.       0neorm oredefendantsdefamed Jane,asrecently asFall2018.
   243.       Asaresultoftheforgoing,Janeisentitledto dam ages,theam ountto be
determ inedattrial.


                                              CountX
                           IntentionalInfiction ofEm otionalD istress
   244.       Theforegoing allegaéonsareincorporatedhereinby reference.
      Plaintif believesandintendsto show thatone ormoredefendantsiM icted em oéonal
       damageagainstJane.
   245.       Asaresultofthe forgoing,Jane isentitledto dam ages,theam ounttobe

              determined attrial.

                                              CountXI
                             N egligentInfliction ofEm otionalD istress
   246.       Theforegoing allegationsareincorporated herein by reference.                   .
       Plaintiffbelievesand intendsto show thatoneormoredefendantsinflicted emoéonal
       dam ageagainstJane.
   247.       Asaresultoftheforgoing,Janeisentitled to damages,the nm ountto be
              determined attrial.




                                                        C OO LAN
                                                             Doev.Liberty University etal.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 63 of 65 Pageid#: 63
L

                                                                                      Page 64 of65


                                         PR AY ER FOR RELV F
       248.       Accordingly,PlaintiffpraysforjudgmentinhisfavorandagainstDefendant:
       249.       Declaring thatDefendantviolated the Am ericanswith DisabilitiesActby
    discrim inating againstPlaintiffon thebasisofdisability,and/orretaliating againstPlaintifffor
    engaging in protected activity,
                                  '
       250.       D eclaring thatDefendantviolated the Am ericanswith TitleIX by discriminating
    againstPlaintif on the basisofdisability,and/orretaliating againstPlaintiffforengaging in
    protected activity;
                  AwardingPlaintifflostpastandfuturewagesandbenefitsasaresultof
    Defendant'sviolation ofTitleIX ,plusinterestthereon;
       252.       AwardingPlaintiffcompensatory dam agesin an am ounttobeproven attrial,plus
                   interestthereon;
       253.       Aw arding Plaintiffpunitivednm agesin an nm ountto beproven attrial,plus
    interestthereon;
       254.       Aw arding Plaintifflostpastand fum rewagesandbenefitsasa resultof
    Defendant'sdiscrim ination and/orretaliation,plusinterestthereon;
       255.       Aw arding Plaintiffreliefnecessary duetobreach ofthe covenantoffaith andfair
    dealing.Awarding Plaintifflostpastand futurewagesand benefksasa resultoftheD efendant's
    discrimination and/orretaliation,plusinterestthereon.
       256.       Awarding Plaintiffreliefnecessary dueto TortorousInterferencewith business
    practices
                  Awarding Plaintifflostpastand futurew agesandbenefitsasaresultof
                  Defendant'sdiscrimination and/orretaliation,plusinterestthereon
       258.        AwardingPlainéffreliefasnecessary forLiberty'sDefnmation.
       259.        AwardingPlaintiffreliefasnecessary forLiberty'sDefamationrcrse.
       260.        AwardingPlaintiffreliefasnecessary forLiberty'sCiviland Statutory
    Conspiracy(includingtrebledamagespursuanttoVirginiaCodejj18.2-499and 18.2-500)
       261.        AwardingPlaintiffreliefasnecessary forLiberty'sIm entionalInfliction of
    Em otionalDistress.
       262.        AwardingPlaintiffreliefasnecessary forLiberty'sN egligentInfliction of
    Em otionalDistress

                                                             COW LM NT
                                                                 Doev.LibertyUniversity eta1.
     Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 64 of 65 Pageid#: 64
                                                                                       Page 65 of65


   263.         AwardingPlaintiffthecostsofblinging and maintairling thiscivilacéon and the
inveségaéon thatpreceded it,including reasonableattom eys'feesand costs;
   264.         AwardingPlaintiffpre-andpost-judgmentinterest;
   265.         EnjoiningDefendantfrom discriminatingorretaliating againstPlaintiffinthe
future
   266.         AwardingPlaintiffsuch otherandfurtherreliefastheinterestsofjusticemay
require.
   267.         EnjoiningDefendantfrom discriminating orretaliaéngagainstPlaintiffinthe
future.

                         PLAG TIFF D EM AN D S A TRTAL BY JIJR Y
         PursuanttoFederalRuleofCivilProcedure38(b),Plaintiffdemandsajurytrial
         fora11claim sandissuessotliable.
                                     ,   Certification and closing

         UnderFederalRule ofCivilProcedure 11,by signing below,Icertifyto thebestofm y
         knowledge,information,andbelievethatthiscomplaint:(1)isnotbeingpresentedforan
         improperpurpose,such asto harass,causeunnecessary delay,orneedlessly increasethe
         costoflitigation;(2)issupportedby exisénglaw orbyanonfrivolousargumentfor
         extending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
         evidentiary supportaor,ifspecifically soidentified,willlikelyhave evidentiary support
         afterareasonableopportunity forfurtherinvestigationordiscovely;and (4)thecomplaint
         otherwise complieswith therequirem entsofRule 11.Additionally,1,JaneDoe,declare
         underpenaltyofperjurythattheforegoingistrtzeandcorrectpursuanttoVirginiaCode
         j8.01-4.3.
                                                                     Respectfully subm itted,


                                                                Jane oe
                                                                     Julia.W itherspoohQ amail.com
                   431StJamesAve.//171 %kzlEe-R
                                                                '
                                                                ZqqM 7 GooseCreek,SC
                                                                           843-608-9712




                                                            COO LU T
                                                                Doev.LibertyUniversity eta1.
 Case 6:19-cv-00029-NKM Document 1 Filed 05/15/19 Page 65 of 65 Pageid#: 65
